Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 1 of 98 PageID 123




                       EXHIBIT C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 2 of 98 PageID 124




                                                                   Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 3 of 98 PageID 125




 The Direct Marketing Association staff wants to assist its
 members in their efforts to market ethically – for the
 protection of their customers and donors, the reputation of
 their company or organization, and the future of the direct
 marketing community.

 Every day, DMA staff gives direct marketers advice on how
 to assure their business practices comply with DMA
 Guidelines for Ethical Business Practice. This booklet puts
 in writing some of that advice, and outlines questions you
 should be asking yourself to determine whether your
 organization is doing the right thing.




 Revised January 2009




                                                                   Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 4 of 98 PageID 126



                                     Guidelines
                                        for
                              Ethical Business Practice
 The Direct Marketing Association's Guidelines for Ethical Business Practice are intended to
 provide individuals and organizations involved in direct marketing in all media with generally
 accepted principles of conduct. These guidelines reflect DMA's long-standing policy of high
 levels of ethics and the responsibility of the Association, its members, and all marketers to
 maintain consumer and community relationships that are based on fair and ethical principles. In
 addition to providing general guidance to the industry, the Guidelines for Ethical Business
 Practice are used by DMA's Committee on Ethical Business Practice, an industry peer review
 committee, as the standard to which direct marketing promotions that are the subject of
 complaint to DMA are compared.

 These self-regulatory guidelines are intended to be honored in light of their aims and principles.
 All marketers should support the guidelines in spirit and not treat their provisions as obstacles to
 be circumvented by legal ingenuity.

 These guidelines also represent DMA's general philosophy that self-regulatory measures are
 preferable to governmental mandates. Self-regulatory actions are more readily adaptable to
 changing techniques and economic and social conditions. They encourage widespread use of
 sound business practices.

 Because dishonest, misleading or offensive communications discredit all means of advertising
 and marketing, including direct marketing, observance of these guidelines by all concerned is
 expected. All persons involved in direct marketing should take reasonable steps to encourage
 other industry members to follow these guidelines as well.




                                                 3
                                                                                         Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 5 of 98 PageID 127




                              DMA Member Principles
 DMA Member Principles are the underlying framework for the Guidelines for Ethical Business
 Practice as detailed herein, and for Guidelines that will be drafted in the future. These Principles
 apply to DMA members’ relationships with current and prospective customers, donors, and
 members, and are the grounding for all DMA members, which includes those who market
 directly not only to consumers, but also to businesses, government agencies, and “SOHO”
 (small-office/home-office) entities. The Principles provide a general statement to the public of
 the expectations they can have when dealing with DMA members.

 A DMA Member:

 1.     Is committed to its customers' satisfaction
 2.     Clearly, honestly, and accurately represents its products, services, terms and conditions
 3.     Delivers its products and services as represented
 4.     Communicates in a respectful and courteous manner
 5.     Responds to inquiries and complaints in a constructive, timely way
 6.     Maintains appropriate security policies and practices to safeguard information
 7.     Provides information on its policies about the transfer of personally identifiable
        information for marketing purposes
 8.     Honors requests not to have personally identifiable information transferred for marketing
        purposes
 9.     Honors requests not to receive future solicitations from its organization
 10.    Follows the spirit and letter of the law as well as DMA's Guidelines for Ethical Business
        Practice




                                                4
                                                                                         Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 6 of 98 PageID 128



 TABLE OF CONTENTS
                                                                                                                                        PAGE
 The Terms of the Offer
    Honesty and Clarity of Offer - Article #1 ................................................................................ 7
    Accuracy and Consistency - Article #2 ..................................................................................... 8
    Clarity of Representations - Article #3 ...................................................................................... 8
    Actual Conditions - Article #4 ................................................................................................... 9
    Disparagement - Article #5 ......................................................................................................... 9
    Decency - Article #6 .................................................................................................................... 10
    Photographs and Artwork - Article #7 ..................................................................................... 10
    Disclosure of Sponsor and Intent - Article #8 ......................................................................... 11
    Accessibility - Article #9 .............................................................................................................. 11
    Solicitation in the Guise of an Invoice or
        Governmental Notification - Article #10 .......................................................................... 12
    Postage, Shipping or Handling - Article #11 ............................................................................ 12

 Advance Consent Marketing
    Article #12 ..................................................................................................................................... 13

 Marketing to Children
   Marketing to Children - Article #13 .......................................................................................... 17
   Parental Responsibility and Choice - Article #14 .................................................................... 18
   Information From or About Children - Article #15 ............................................................... 18
   Marketing Online to Children
       Under 13 Years of Age - Article #16 .................................................................................. 19

 Special Offers and Claims
    Use of the Word "Free" and Other
        Similar Representations - Article #17 ...............................................................................                       22
    Price Comparisons - Article #18 ..............................................................................................                  22
    Guarantees - Article #19 ...........................................................................................................            23
    Use of Test or Survey Data - Article #20 ...............................................................................                        24
    Testimonials and Endorsements - Article #21 .......................................................................                             24

 Sweepstakes
    Use of the Term "Sweepstakes" - Article #22.........................................................................                            25
    No Purchase Option - Article #23............................................................................................                    27
    Chances of Winning - Article #24.............................................................................................                   27
    Prizes - Article #25......................................................................................................................      28
    Premiums - Article #26...............................................................................................................           29
    Disclosure of Rules - Article #27 ..............................................................................................                30




                                                                             5
                                                                                                                                              Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 7 of 98 PageID 129


 Fulfillment
    Unordered Merchandise or Service - Article #28 ................................................................... 31
    Product Availability and Shipment - Article #29 .................................................................... 32
    Dry Testing - Article #30 ........................................................................................................... 34

 Collection, Use and Maintenance of Marketing Data
    Collection, Use and Transfer of
        Personally Identifiable Data - Article #31.........................................................................                        36
    Personal Data - Article #32........................................................................................................            40
    Collection, Use and Transfer of
        Health-Related Data - Article #33......................................................................................                    42
    Promotion of Marketing Lists - Article #34............................................................................                         44
    Marketing List Usage - Article #35 ...........................................................................................                 45
    Responsibilities of Database Compilers – Article #36...........................................................                                46
    Information Security - Article #37............................................................................................                 48

 Online Marketing
    Online Information - Article #38..............................................................................................                 53
    Commercial Solicitations Online - Article #39 .......................................................................                          63
    E-Mail Authentication – Article #40 .......................................................................................                    69
    Use of Software or Other Similar Technology Installed
       on a Computer or Similar Device – Article #41 ..............................................................                                76
    Online Referral Marketing - Article #42 ..................................................................................                     78
    E-mail Appending to Consumer Records - Article #43 ........................................................                                    80

 Telephone Marketing
    Reasonable Hours - Article #44 ................................................................................................                84
    Taping of Conversations - Article #45.....................................................................................                     84
    Restricted Contacts – Article #46 ............................................................................................                 85
    Caller-ID/
        Automatic Number Identification Requirements - Article #47.....................................                                            86
    Use of Automated Dialing Equipment – Article #48 ............................................................                                  87
    Use of Prerecorded Voice Messaging – Article #49...............................................................                                89
    Use of Telephone Facsimile Machines – Article #50.............................................................                                 90
    Promotions for Response by Toll-Free and
        Pay-Per-Call Numbers - Article #51 ..................................................................................                      91
    Disclosure and Tactics - Article #52.........................................................................................                  92

 Fundraising
    Article #53 ................................................................................................................................... .93

 Laws, Codes, and Regulations
    Article #54 .................................................................................................................................... 94

 Other DMA Resources ................................................................................................................... .95

 Department of Corporate & Social Responsibility................................................................. .96




                                                                            6
                                                                                                                                             Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 8 of 98 PageID 130



 The Terms of the Offer
 This section of the guidelines covers the basics for any direct
 marketer, specifically that consumers should be clearly
 informed who is promoting the offer, what the offer is, and
 how the company can be contacted for service.
 HONESTY AND CLARITY OF OFFER
 Article #1
 All offers should be clear, honest and complete so that the
 consumer may know the exact nature of what is being offered, the
 price, the terms of payment (including all extra charges) and the
 commitment involved in the placing of an order. Before
 publication of an offer, marketers should be prepared to
 substantiate any claims or offers made. Advertisements or specific
 claims that are untrue, misleading, deceptive or fraudulent should
 not be used.

 Comment:
 •   Suppose you are marketing a weight loss product. You want to say that people can lose weight
     with your program. To do so, you should be able to show to yourself - and keep records so you
     can show others - that many consumers have, in fact, had success with your company’s diet.
     You also want to make sure you do not exaggerate the amount of weight typical consumers can
     lose-or the ease of losing it.
 •   If you are with an advertising agency or Web site design firm, you also have a responsibility to
     make sure that advertisements are clear, honest and not deceptive. Catalog marketers, in fact,
     should ask for material to back up questionable claims rather than merely repeat what the
     manufacturer says about the merchandise. And, if the manufacturer refuses to give you proof or
     gives you questionable proof, that should serve as a red flag.

 Questions to Ask:
 •   Are you accurately describing the size and other attributes, and/or the quality of what you are
     offering, taking care not to imply that the merchandise is bigger or better than it is?
 •   Have you included all information that would be important to a consumer making a purchase
     decision?
 •   Have you made the total final price – or terms of payment - easy to find so that consumers do
     not have to search for this information?
 •   Do you have the facts at hand to feel confident that the claims you are making are true, or do
     you only “have a feeling” that they may be true?




                                                 7
                                                                                          Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 9 of 98 PageID 131


 ACCURACY AND CONSISTENCY

 Article #2
 Simple and consistent statements or representations of all the
 essential points of the offer should appear in the promotional
 material. The overall impression of an offer should not be
 contradicted by individual statements, representations or
 disclaimers.

 Comment:
 •   Keep in mind that a disclaimer or disclosure alone usually is not enough to remedy a misleading
     or false claim.
 •   A promotion might state in large bold headlines that the recipient is the definite winner of a
     large monetary prize. Individual statements elsewhere in the promotion, however, note that
     almost all recipients actually win only $1. In this instance, details that explain the promotion
     should be given, and you should make sure that the details will be noticed by the average
     consumer and that they do not merely explain away the promotion's overall impression.

 Questions to Ask:
 •   Is the language understandable for the average reasonable consumer under the circumstances, or
     is it too complex for the average consumer to understand?
 •   Did you make sure that statements in different parts of the ad do not contradict each other?
 •   Is the overall impression the average person takes away from reading the promotion likely to be
     a true picture of what the promotion is?
 •   Have you included all the details that an average reasonable person would need to make a good
     decision, and are they all easy to find and understand?
 •   Have you taken care to avoid a “shout and whisper” technique, that is, have you avoided points
     in prominent language being "shouted" contradicted by essential information in fine print being
     "whispered?"

 CLARITY OF REPRESENTATIONS
 Article #3
 Representations which, by their size, placement, duration or other
 characteristics are unlikely to be noticed or are difficult to
 understand should not be used if they are material to the offer.

 Comment:
 •   A promotion, for instance, that uses "mouse type" at the bottom of a page or flashes important
     information on the TV screen very briefly would render the promotion difficult to read and
     unclear.
 •   Representations can be both expressly made or implied.

 Questions to Ask:
 •   Are all important facts clearly and conspicuously stated, and is any surrounding material likely to
     detract from their being noticed?
                                                  8
                                                                                            Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 10 of 98 PageID 132


 •   Is the average consumer you are marketing to likely to be able to easily read the type size and
     font used?
 •   Does the graphic format make it easy to find and read important information?

 ACTUAL CONDITIONS
 Article #4
 All descriptions, promises and claims of limitation should be in
 accordance with actual conditions, situations and circumstances
 existing at the time of the promotion.

 Comment:
 •   A discount travel certificate received in the mail contains small print on the back which discloses
     that travel is only for certain limited times, there are numerous other restrictions, and there are
     several “advance fees” that must be paid. Most consumers would view these disclaimers as
     material to the offer and contrary to the impression first made.
 •   If a promotion’s outer envelope claims something specific is “inside,” you should ensure that
     what is advertised is actually inside the envelope. If, instead, there is an explanation of how the
     consumer goes about obtaining what was claimed to be “inside,” then the outer envelope should
     clearly disclose that condition by stating, for instance, “more details inside.”

 Questions to Ask:
 •   Do you inform the consumer of all details immediately so he or she can make an intelligent and
     considered decision, taking care not to wait until the last minute to disclose some important
     limitation on the offer?
 •   Do you take care not to create a false impression of urgency, limited quantity or unqualified
     suitability when that is not the case?
 •   Do you have systems in place to make sure that all advertised promises can be honored, barring
     circumstances beyond your control?

 DISPARAGEMENT
 Article #5
 Disparagement of any person or group on grounds addressed by
 federal or state laws that prohibit discrimination is unacceptable.
 Comment:
 •   Think, for example, about an advertisement for some new electronic device that portrays people
     who use wheelchairs as unable to travel outside of their home. While meaning to promote a
     useful product, this advertisement might disparage wheelchair users as people who are helpless
     and unable to get around – an unflattering and untrue picture, and should be avoided.

 Questions to Ask:
 •   Have you taken care not to picture a person or group in a negative light?
 •   Have you included or eliminated a group based on stereotype?


                                                  9
                                                                                            Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 11 of 98 PageID 133


 •   Are you knowledgeable about or have you consulted legal counsel regarding laws concerning
     disparagement and discrimination? For instance, improper targeting based on certain zip code
     selections could be illegal if seen as an attempt to deny credit to certain populations.

 DECENCY

 Article #6
 Solicitations should not be sent to consumers who have indicated
 to the marketer that they consider those solicitations to be vulgar,
 immoral, profane, pornographic or offensive in any way, and who
 do not want to receive them.

 Comment:
 •   “Offensive” or “profane” is in the mind of the beholder. Lingerie ads that most consumers
     would not consider vulgar, for example, might offend one of your prospects. If that individual
     asks to be removed from your mailing list, it would be improper not to suppress the name as
     quickly as possible.

 Questions to Ask:
 •   Do you have in place quick, easy and effective mechanisms for removing people from lists they
     don’t wish to be on?
 •   Do you use (if relevant to your business) the U.S. Postal Service’s name-removal list for Sexually
     Oriented Advertisements (the “pander” file)?

 PHOTOGRAPHS AND ART WORK

 Article #7
 Photographs, illustrations, artwork and the situations they describe
 should be accurate portrayals and current reproductions of the
 products, services or other subjects they represent.

 Comment:
 •   If your catalog, for example, illustrates a realistic-looking three-dimensional reproduction of a
     famous statue, you are sure to disappoint your customers if they receive one with a size or scale
     far different than the one depicted – or a poster or picture of one instead of the real thing.

 Questions to Ask:
 •   Do you make sure that you use current or actual photos and not “stock” photos or drawings
     that are not accurate portrayals?
 •   Do you describe the height, weight, color or any other critical details in the copy?
 •   Do you take care not to use photos or illustrations that, through graphic representation,
     overstate the size or value of the product being offered?
 •   Are your customer service reps trained to give advice and details on items?



                                                 10
                                                                                           Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 12 of 98 PageID 134


 DISCLOSURE OF SPONSOR AND INTENT

 Article #8
 All marketing contacts should disclose the name of the sponsor and
 each purpose of the contact. No one should make offers or
 solicitations in the guise of one purpose when the intent is a
 different purpose.

 Comment:
 •   This article requires, for example, that if you are sending a fundraising promotion, the
     promotion should not pretend that it is simply a survey. It may be fine to have both a survey
     and a request for funds in the same promotion; however, as long as the survey is bona fide, that
     is, you plan to tabulate and use the information provided by respondents. In this example, the
     intent of each part of the promotion should be made clear to the consumer.

 Questions to Ask:
 •   Does your promotion clearly have your company or organization name on it and where and how
     it can be reached?
 •   Does the promotion clearly state what its purpose is, for instance, to sell products, solicit funds
     for a charity or conduct a sweepstakes?
 •   Does the reader understand what action you are asking him or her to take, for instance, to place
     an order, send a check, or return an entry form?

 ACCESSIBILITY

 Article #9
 Every offer should clearly identify the marketer's name and street
 address or telephone number, or both, at which the individual may
 obtain service. If an offer is made online, the marketer should
 provide its name, an Internet-based contact mechanism and a street
 address. For e-mail solicitations, marketers should comply with
 Article #39 (Commercial Solicitations Online).

 Comment:
 •   It is important for the promotion to clearly identify your company by a name that is sufficient
     for the consumer to know who the marketer is, even if a service entity is actually used to contact
     the consumer. The address and telephone number given should be usable for customer service
     inquiries to avoid confusion and difficulty in obtaining needed assistance. Return e-mail
     addresses that don’t allow the consumer to actually contact your company are useless and
     frustrating to consumers.

 Questions to Ask:
 •   Does the promotion clearly have your company or organization name on it?
 •   Does the offer contain a customer service address and/or telephone number and, if relevant, an
     e-mail address?

                                                 11
                                                                                           Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 13 of 98 PageID 135


 •   If a potential customer needs more information about the offer, will it be easy to contact your
     company and get that information?
 •   If one of your customers needs assistance with an order, will it be clear what telephone number
     or address should be contacted to get that assistance?

 SOLICITATION IN THE GUISE OF AN INVOICE OR
 GOVERNMENTAL NOTIFICATION
 Article #10
 Offers that are likely to be mistaken for bills, invoices, or notices
 from public utilities or governmental agencies should not be used.

 Comment:
 •   If your company is soliciting new business for a directory, for example, you should not state
     “amount due” or “billing number” or otherwise make the promotion look like an actual invoice
     for a prior order or renewal when it is not.
 •   Likewise, if your company is offering a service to advise consumers of government-sponsored
     auctions, you should make sure that the promotion, including the outer envelope, does not look
     like it is from the government agency itself. Government symbols and advisories about not
     obstructing mail delivery should not be misused to make consumers believe that promotions are
     official government documents.
 •   The intent of this guideline is not to stunt marketers’ creativity, but the line between “creativity”
     and deception should not be crossed.

 Questions to Ask:
 •   Do you avoid using the term “invoice” or “reference number” or “amount due” on an
     unsolicited advertisement for new business?
 •   Does the wording clearly state that the offer is not a bill?
 •   Is the overall impression the consumer takes away likely to be that the promotion is from a
     private business, and not a government agency?
 •   Does the promotion clearly and conspicuously state it is not from the government?
 •   Does the promotion avoid using terms like “official” and referring to mailing regulations and
     penalties for misuse of the U.S. mails?
 •   Do you take care to not have the graphics and/or format make the promotion appear to be an
     invoice or from the government?

 POSTAGE, SHIPPING OR HANDLING CHARGES
 Article #11
 Postage, shipping or handling charges, if any, should bear a
 reasonable relationship to actual costs incurred.

 Comment:
 •   Many consumers question what they view as excessive shipping and handling charges. When
     figuring shipping and handling fees, it is important to reflect these costs as accurately as possible
     so that your customers or prospects are not likely to view these fees as a company “profit
                                                  12
                                                                                              Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 14 of 98 PageID 136


     center.” Such an attitude can contribute to consumer hesitancy in using and trusting direct
     marketing. You should also clearly and conspicuously disclose what the shipping and handling
     costs are -- to avoid unpleasant surprises and customer dissatisfaction.
 •   The DMA has established Guidance for Establishing and Substantiating Shipping and Handling Charges
     to assist you in understanding legal risks and setting justifiable costs. See
     www.dmaresponsibility.org/SH.
 •   In addition, many consumers object to insurance fees for lost or damaged merchandise as
     unnecessary, and simply adding to the company’s profits. If you charge an insurance fee, it
     would be helpful to explain why -- that the insurance fee is meant to expedite the process of re-
     sending merchandise and that you will make good on the order promptly. Shipment of
     consumers’ orders in a timely fashion, however, should not be affected by whether or not they
     pay the insurance fee.

 Questions to Ask:
 •   Are your customers likely to view your postage and handling charges as reasonable rather than as
     a company “profit center”?
 •   Are the charges appropriate in accordance with established methods of determining shipping
     and handling, such as by the product’s weight or cost?
 •   Have you established a fulfillment cost study for your shipping and handling charges? (See
     www.dmaresponsibility.org/SH.)
 •   Is any insurance charge appropriate for the service you perform?


 Advance Consent Marketing
 The following guidelines were approved by DMA's Board of
 Directors in order to address increasing complaints to
 government regulatory agencies and to DMA alleging
 unauthorized credit card charges for unordered goods or
 services. They were subsequently updated to ensure
 consistency with the Federal Trade Commission's revised
 Telemarketing Sales Rule.
 Article #12
 These guidelines address marketing plans where the consumer gives consent
 to receive and pay for goods or services in the future on a continuing or
 periodic basis unless and until the consumer cancels the plan.

 The following principles apply to all advance consent marketing plans:

 ¾ Marketers should have the consumer’s informed consent to participate in
     any advance consent marketing plan before the consumer is billed or

                                                 13
                                                                                            Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 15 of 98 PageID 137


     charged. In telephone sales where the consumer pays in a way other than by
     credit or debit card, this consent must be written or audio recorded.

 ¾ Marketers may provide products or services and bills concurrently; however,
     consumers should not be obligated to pay bills prior to the expiration of any
     trial period.

 ¾ Marketers should inform consumers in the initial offer and in renewal
     reminders of their right to cancel their participation in the plan.

 ¾ Marketers should provide renewal reminders at the frequency specified in
     the initial offer. Marketers should allow consumers a reasonable length of
     time between receipt of renewal reminders and the renewal date, before
     which consumers can cancel the plan.

 ¾ Marketers should promptly honor requests for refunds due upon
     consumers' cancellation of the plan.

 Marketers should clearly and conspicuously disclose material terms and
 conditions before obtaining the consumer's consent, including:

 ¾ a description of the goods or services being offered
 ¾ the identity of the marketer and contact information for service or
     cancellation
 ¾   the interval between shipments or services to be provided
 ¾   the price or the range of prices of the goods or services purchased by the
     consumer, including whether there are any additional charges
 ¾   whether the consumer will be billed or automatically charged
 ¾   when and how frequently the consumer will be billed or charged
 ¾   the fact that the consumer must take affirmative action to cancel in order to
     avoid future billing or charges
 ¾   the specific and easy steps that consumers should follow to cancel the plan
     and avoid the charges, and
 ¾   the time period if any within which the consumer must cancel

 When applicable, the following terms and conditions should also be clearly and
 conspicuously disclosed in the initial offer:

 ¾ that the current plan or renewal prices of the goods or services are subject to
   change
 ¾ the length of any free, trial, or approval period in time or quantity
 ¾ the length of any membership period, and the length of subsequent renewal
   or billing periods
                                         14
                                                                           Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 16 of 98 PageID 138


 ¾ the fact that goods or services will continue after the free period unless the
   consumer cancels
 ¾ any minimum purchase obligations, and
 ¾ terms and conditions of any refund policy

 In telephone sales where the marketer uses pre-acquired account information
 under a free-to-pay conversion plan, the marketer should:

 • obtain from the consumer the last 4 digits of the account to be charged
 • obtain consent from the consumer to charge such account, and
 • audio record the entire transaction

 In telephone sales where the marketer uses pre-acquired account information
 but does not engage in a free-to-pay conversion plan, the marketer should:

 • identify with specificity the account that will be charged, and
 • obtain consent from the consumer to charge such account

 All marketing partners or service providers should comply with these
 guidelines.

 Comment:
 •   This article addresses plans where the consumer consents in advance to receive and pay for
     goods or services in the future on an ongoing basis unless and until the consumer cancels the plan. In
     contrast, the Federal Trade Commission's Prenotification Negative Option Rule applies to
     marketing plans that involve the sale of a specific number of goods, or the sale of goods or services
     for a specific period of time where the marketer gives the consumer advance notice before each
     shipment, along with the opportunity to decline the goods before delivery.
 •   Marketers should ensure that consumers consent to participating in marketing programs and to
     having their credit card accounts charged. Inadvertently surprising consumers with charges for
     products or services they did not consent to or misleading them by processing credit card
     charges or debits during what they thought was a "free trial" is not doing the right thing or
     enhancing consumer confidence in direct marketing.
 •   Advance consent marketing plans can use a variety of terminology, for instance:
              •     Free Trial Offers
              •     Preview Offers
              •     "Free-to-Pay" Conversions
              •     Automatic Renewal Plans
              •     Continuity Programs
              •     "On Approval" Offers
 •   Often membership or buying clubs and magazine subscriptions are sold via advance consent
     marketing plans. There are a variety of ways such plans are advertised and operated. Depending
     on the specific offer, trial goods or services may, or may not, be free regardless of whether the
     consumer continues the program. For instance, a buying club may be offered on a 3-month trial
     basis, after which time the consumer continues membership in the club and even if the
     consumer cancels after the trial period, is liable for the 3-month trial. Or, a consumer may accept
                                                  15
                                                                                              Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 17 of 98 PageID 139


     a free introductory offer to a magazine, and if he or she does not wish to continue with a
     subscription, writes "cancel" on the invoice and does not owe for the introductory issues
     received. While both are fair practices, disclosures must make it clear to consumers whether or
     not they must pay for the trial period at the time of their agreement to participate.
 •   Regardless of the specific plan offered by your company, the main premise of this guideline is
     that a consumer must unequivocally understand the purchasing plan and give informed consent
     before being enrolled. This means that you should receive your prospective customer's
     permission before processing any charges or submitting any bills. Although you can send an
     invoice along with your products, you should make it clear that the consumer is not obligated to
     begin making payments until after the end of any promised trial, or initial, period.
 •   Marketers should clearly inform consumers of all important details of the offer before seeking
     consumer consent (whether the plan is presented in written form, online, or via a teleservices
     call).
 •   Consumers should be clearly informed of any price change in their ongoing programs and their
     right to cancel.
 •   If you call prospective customers because of their customer relationship with an unrelated
     marketer, and would like to charge the credit account they used for the previous purchase, you
     must follow Teleservices Sales Rule provisions. (See www.the-
     dma.org/telemarketing/tsr_compliance_guide.pdf .) The DMA and regulatory agencies
     have received numerous consumer complaints alleging that credit card account information was
     transferred from one marketer to another without their consent. Although there are legal and
     legitimate reasons for such transfers to take place, including between corporate affiliates and for
     credit account verification, consumers do not always understand the reasons for these transfers.
     Consumer consent should always be on record before any charges are processed.
 •   Consumers need to be informed both upfront and in renewal notices about their rights to cancel
     participation in the program. Cancellation notices should be easy to find, read and understand.
     You do not have to provide a free method of canceling (such as a toll-free number), but it
     should be easy for the consumer to exercise the cancellation right.

 Questions to Ask:
 •   Do your promotional materials disclose all important terms clearly and conspicuously, including
     what is being offered, the price of the goods (or range of prices), how frequently the consumer
     will receive the products offered, and how frequently the consumer will receive bills or be
     charged?
 •   Are any additional costs, such as shipping and handling (or ranges of these costs), clearly
     disclosed in your promotional materials?
 •   Do your written materials and/or teleservices script clearly state who is offering the products or
     services and provide contact information for customer service?
 •   Are consumers informed, in the initial offer and in renewal reminders, of their rights to cancel
     the program, and of terms and conditions in any refund policy? Are renewal reminders sent
     according to the promised frequency?
 •   Are consumers informed in renewal reminders of any changes in price, going forward, and of
     their right to cancel the program?
 •   Is a straightforward method of cancellation provided that is easily understood by the average
     consumer? Do you honor cancellation requests and provide any refunds due promptly?
 •   Do you take affirmative steps to ensure that teleservices reps follow your scripts and obtain
     consumer consent prior to enrolling consumers in your marketing plan?
 •   Do you ask for and receive assurances from your business partners that they also comply with
     these guidelines in order to protect consumers?
                                                 16
                                                                                           Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 18 of 98 PageID 140



 Marketing to Children
 This section of the guidelines is meant to help marketers
 who count children as among their customer segments, if not
 their major customers. Marketing to children involves a
 different sensitivity from marketing to adults, especially in
 the interactive online world. Children increasingly make
 buying decisions, but need special protections. Online
 marketing to children has led to an increase of legislative and
 media attention to all forms of marketing to children. Given
 this attention, the Association responded by strengthening its
 guidelines in this area.

 MARKETING TO CHILDREN

 Article #13
 Offers and the manner in which they are presented that are suitable
 for adults only should not be made to children. In determining the
 suitability of a communication with children online or in any other
 medium, marketers should address the age range, knowledge,
 sophistication and maturity of their intended audience.

 Comment:
 •   Products and services not meant for young individuals, such as credit cards or online gambling,
     should not be promoted to them. Inasmuch as the age of majority determines whether one can
     be bound to a contract, even marketing magazine renewals to young teens has come under
     scrutiny by some state regulators; marketers should evaluate the “climate” before engaging in
     such marketing campaigns.
 •   Because children are less experienced consumers than adults, they are often not aware of what
     they may be obligating themselves to. They are also not legally responsible for the resulting
     contracts or bills.

 Questions to Ask:
 •   Are you careful to clean your lists so children do not mistakenly receive marketing materials not
     appropriate for them?
 •   Do you have quick and effective mechanisms in place to remove children’s names when
     requested?
 •   If the promotion is appropriate for children, do you use language that is easily understood by
     children in the specific age range you are marketing to?
 •   Are any pictures and graphics clear, appropriate and complete?

                                                 17
                                                                                           Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 19 of 98 PageID 141


 •   Do your promotions encourage young children to involve their parents in all purchasing
     decisions?

 PARENTAL RESPONSIBILITY AND CHOICE

 Article #14
 Marketers should provide notice and an opportunity to opt out of
 the marketing process so that parents have the ability to limit the
 collection, use and disclosure of their children's names, addresses
 or other personally identifiable information.

 Comment:
 •   Your company’s youth-oriented magazine, for example, could have a notice in its masthead or
     other area where subscriber information is located that children’s names and addresses are
     sometimes exchanged with other companies offering suitable products for children. The notice,
     which could also be included in a customer service letter to parents, would clearly disclose how
     to limit the exchange of such information.

 Questions to Ask:
 •   Do you state, in a notice that is easy to find, read and understand, that children’s names and
     addresses may be rented or transferred to other companies offering relevant products?
 •   Do you clearly state how parents can opt out of receiving prospect advertising from other
     companies?

 INFORMATION FROM OR ABOUT CHILDREN

 Article #15
 Marketers should take into account the age range, knowledge,
 sophistication and maturity of children when collecting information
 from them. Marketers should limit the collection, use and
 dissemination of information collected from or about children to
 information required for the promotion, sale and delivery of goods
 and services, provision of customer services, conducting market
 research and engaging in other appropriate marketing activities.

 Marketers should effectively explain that the information is being
 requested for marketing purposes. Information not appropriate for
 marketing purposes should not be collected.

 Upon request from a parent, marketers should promptly provide the
 source and general nature of information maintained about a child.
 Marketers should implement strict security measures to ensure
 against unauthorized access, alteration or dissemination of the data
 collected from or about children.
                                                 18
                                                                                           Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 20 of 98 PageID 142



 Comment:
 Marketing to children is one of the most sensitive areas of direct marketing. This article addresses
 several data usage aspects:
 • Information that is not needed to serve or market to a child should not be collected and kept by
     marketers.
 • Parents understandably want to know the source of unsolicited promotions directed to or about
     their children, so they should be given this information upon request.

        Keep in mind that under the law (the Children’s Online Privacy Protection Act (COPPA,
        effective April 21, 2000), and the Federal Trade Commission (FTC) regulations that
        implement the Act, you must get verifiable parental consent to collect information online
        from children. See Article #16.

 •   Because marketing to children raises security issues in some parents’ minds, it makes sense to
     direct promotions “to the parents of…” rather than to the child.
 •   It also may not make sense to use language such as: “We have learned about your child” which
     could be frightening to parents.
 •   Since security is uppermost in parents’ minds, information must be kept and handled with
     utmost care.

 Questions to Ask:
 •   Are you using clear age-appropriate language to tell children, when applicable, why you are
     asking for certain information?
 •   Do you state clearly to parents why information is requested?
 •   Is the information you are collecting from or about children needed only for order fulfillment
     and other appropriate marketing purposes?
 •   Do you have procedures in place to allow customer service reps to tell parents, upon their
     request, the source of information about their children?
 •   Do you train your customer service reps to knowledgeably and satisfactorily respond to parents’
     requests for information about what you know about their children?
 •   Do you train your staff and have in place monitoring systems to securely handle data from or
     about children?

 MARKETING ONLINE TO CHILDREN
 UNDER 13 YEARS OF AGE

 Article #16
 Marketers should not collect personally identifiable information
 online from a child under 13 without prior parental consent or
 direct parental notification of the nature and intended use of such
 information online, and an opportunity for the parent to prevent
 such use and participation in the activity. Online contact
 information should only be used to directly respond to an activity
 initiated by a child and not to re-contact a child for other purposes
 without prior parental consent. However, a marketer may contact
                                                19
                                                                                         Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 21 of 98 PageID 143


 and get information from a child for the purpose of obtaining
 parental consent.

 Marketers should not collect, without prior parental consent,
 personally identifiable information online from children that would
 permit any off-line contact with the child.

 Marketers should not distribute to third parties, without prior
 parental consent, information collected from a child that would
 permit any contact with that child.

 Marketers should take reasonable steps to prevent the online
 publication or posting of information that would allow a third party
 to contact a child off-line unless the marketer has prior parental
 consent.

 Marketers should not entice a child to divulge personally
 identifiable information by the prospect of a special game, prize or
 other offer.

 Marketers should not make a child's access to a Web site
 contingent on the collection of personally identifiable information.
 Only online contact information used to enhance the interactivity
 of the site is permitted.

 The following assumptions underlie these online guidelines:
 ¾ When a marketer directs a site at a certain age group, it can
   expect that the visitors to that site are in that age range; and
 ¾ When a marketer asks the age of the child, the marketer can
   assume the answer to be truthful.

 Comment:
 •   In the world of online marketing to children, it is essential – both to be in compliance with
     federal law and to do the right thing – to clearly explain to both children and their parents why your
     company is asking for information. For example, you could say to young children: “If you give
     us your e-mail address, we’ll tell you when new toys arrive, but your parents must say that it's
     ok.” You could ask parents for permission, saying: “Information collected from children at this
     site is used only to understand their preferences among products and to notify them of new
     toys.”
 •   In addition, online marketers should, to the best of their ability using the technology that is
     currently available, try to obtain parents’ permission before collecting information from children.
     You should, for example, use language such as: “Your mom or dad must say it’s ok before you
     answer these questions.”



                                                  20
                                                                                              Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 22 of 98 PageID 144


        According to the FTC’s regulations implementing the Children’s Online Privacy Protection
        Act, e-mail can be used to get parental consent for all internal uses of personal
        information. In instances where a child’s personal information may be disclosed to third
        parties or made available publicly, a more reliable method of gaining consent must be
        used. Such methods could include getting a signed form from the parent via postal mail
        or fax; accepting and verifying a credit card number; taking calls from parents through a
        toll-free number; e-mail accompanied by a digital signature; and e-mail accompanied
        by a PIN or password obtained through one of the already-mentioned verification
        methods.


 •   “Kids: fill out this short survey telling us about yourself and then you can play these fun games
     and win great prizes” would be an example of “enticing” a child by the prospect of a special
     game, prize or other offer.

 Questions to Ask:
 •   What is the age range of the children you are directing your messages to? If under age 13, have
     you gotten parental permission to collect information?
 •   Are you using information collected from a child only so you can respond to his or her request
     or inquiry, or have you asked the parents for approval to respond?
 •   Do you take care not to convey to children that they will get a special prize, or can play a game,
     only if they give information about themselves to your company?
 •   Are you using information collected to contact the child so you can obtain parental consent for
     any additional information uses?
 •   Do you have secure data handling procedures in place to prevent distribution of information to
     third parties or online posting of information?

        Note: the FTC regulations implementing COPPA were issued November 1999; see separate
        industry compliance guide containing detailed guidance at: www.the-
        dma.org/privacy/children.shtml.


 Special Offers and Claims
 In addition to basic product or service information that
 should be part of any offer, some promotions have additional
 offers or claims, including guarantees, price comparisons or
 the like. This section and any regulations referenced should
 be reviewed carefully by marketers using such special claims.




                                                 21
                                                                                            Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 23 of 98 PageID 145


 USE OF THE WORD "FREE" AND OTHER SIMILAR
 REPRESENTATIONS

 Article #17
 A product or service that is offered without cost or obligation to the
 recipient may be unqualifiedly described as "free."

 If a product or service is offered as "free," all qualifications and
 conditions should be clearly and conspicuously disclosed, in close
 conjunction with the use of the term "free" or other similar phrase.
 When the term "free" or other similar representations are made (for
 example, 2-for-1, half-price or 1-cent offers), the product or service
 required to be purchased should not have been increased in price or
 decreased in quality or quantity.

 Comment:
 •   Most consumers understand “free” to mean without further obligation of any kind. If they
     respond to a “free” offer in which additional items need to be purchased, or it turns out that
     they are really joining a continuity program, they should be clearly informed of the terms and
     conditions in the initial promotion before they are billed so there are no misunderstandings.
     Clear disclosures explaining the offer should appear near a representation that something is
     “free,” before you can be fairly confident that average consumers will understand the offer.
 •   “Free” is subject to legal requirements, as are other terms such as “sale” and “new.” Check with
     your legal counsel to make sure such terms are used in accordance with legal requirements.

 Questions to Ask:
 •   Are all important facts and conditions clearly stated?
 •   If asked, can you demonstrate that no part of the price of the “free” item has been built into the
     item to be purchased?

 PRICE COMPARISONS

 Article #18
 Price comparisons including those between a marketer's current
 price and a former, future or suggested price, or between a
 marketer's price and the price of a competitor's comparable
 product should be fair and accurate.

 In each case of comparison to a former, manufacturer's suggested
 or competitor's comparable product price, recent substantial sales
 should have been made at that price in the same trade area.



                                                 22
                                                                                           Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 24 of 98 PageID 146


 For comparisons with a future price, there should be a reasonable
 expectation that the new price will be charged in the foreseeable
 future.

 Comment:
 •   Trust in buying via direct response can only be sustained when consumers are satisfied that the
     advertised discounts are bona fide. So, if you advertise leather coats for $79.99 and say “compare
     to retail,” then the coats should actually be selling in the same trade area in substantial quantities
     at a higher retail price so that the offer of savings is valid.
 •   Although price testing is different from price comparisons, price testing is worth mentioning
     with this article. Sometimes consumers question the ethics of price testing, noting, for example,
     that a catalog sent to one geographical area may have higher prices for the same merchandise
     than a catalog sent to a different area. Price testing is an acceptable way of establishing prices,
     but to build trust, the test should run only for a finite period of time and you might want to
     consider allowing consumers who question pricing discrepancies to buy the desired item at the
     lower advertised price.

 Questions to Ask:
 •   Do you use the term “sale” in your promotions to compare to your former higher price only
     when you have actually made substantial sales at those former prices?
 •   If you use terms such as “compare to manufacturer’s suggested retail price,” have you assured
     yourself that substantial sales have actually been made at that price?

 GUARANTEES

 Article #19
 If a product or service is offered with a guarantee or a warranty,
 either the terms and conditions should be set forth in full in the
 promotion, or the promotion should state how the consumer may
 obtain a copy. The guarantee should clearly state the name and
 address of the guarantor and the duration of the guarantee.

 Any requests for repair, replacement or refund under the terms of a
 guarantee or warranty should be honored promptly. In an
 unqualified offer of refund, repair or replacement, the customer's
 preference should prevail.

 Comment:
 •   Warranty information is important to consumers, so when a warranty is referred to in a
     promotion, consumers should be told what the warranty covers, who offers the warranty (the
     seller or the manufacturer of the product) and how to get warranty service. This information
     should either be in the promotion itself, or the consumer should be told how to obtain a free
     copy of the warranty before purchase.
 •   You are not required by federal law to have a specific guarantee or return policy. But, if you use
     phrases such as “satisfaction guaranteed” or “money-back guarantee,” the Federal Trade
     Commission’s regulation on warranties requires that you must be willing to give full refunds for
                                                  23
                                                                                              Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 25 of 98 PageID 147


     any reason. Whatever guarantee policy you advertise must, of course, be honored. If your
     policy is “all sales final,” that should be disclosed.

 Questions to Ask:
 •   Are all important facts concerning the warranty or guarantee either clearly stated in your
     promotion or a reference made where the consumer can learn about the warranty before making
     the purchase?
 •   If you advertise a “lifetime” guarantee, is it clear what lifetime – the buyer’s, the product's, your
     company’s – is referred to?
 •   Is it clear how the consumer goes about getting warranty service, if it should be needed?

 USE OF TEST OR SURVEY DATA
 Article #20
 All test or survey data referred to in advertising should be valid and
 reliable as to source and methodology, and should support the
 specific claim for which it is cited. Advertising claims should not
 distort test or survey results or take them out of context.

 Comment:
 •   “Latest medical research shows 95% of consumers using this herb lower their cholesterol”
     would be sure to capture consumers’ attention, but taken out of context -- for instance, a small
     sample of people with certain medical conditions was tested at a non-certified medical
     establishment -- such test results could be misleading and perhaps even harmful to some
     consumers.

 Questions to Ask:
 •   Do you have back-up materials from the survey source to substantiate the ad claims?
 •   Do you trust the credentials of the research source?
 •   Do you “have a feeling” that the survey result seems unrealistic or is controversial?
 •   Does the group that experienced the results you’re advertising seem large enough and enough
     like the consumers you’re advertising to?

 TESTIMONIALS AND ENDORSEMENTS
 Article #21
 Testimonials and endorsements should be used only if they are:
      a.    Authorized by the person quoted;
      b.    Genuine and related to the experience of the person
            giving them both at the time made and at the time of the
            promotion; and
      c.    Not taken out of context so as to distort the endorser's
            opinion or experience with the product.


                                                  24
                                                                                             Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 26 of 98 PageID 148


 Comment:
 •   Famous personalities or actors announcing the effectiveness of the newest exercise equipment,
     for example, can be effective representatives. But keep in mind that any endorsements you use
     should be as current as possible in addition to being genuine. Make sure the endorser’s opinion
     has not changed and that the product itself has not been modified. If the product has been
     changed, make sure the endorser’s statements still apply.

 Questions to Ask:
 •   What is the source of the endorsement, and are you confident that it is reliable?
 •   Is the endorsement or testimonial current or dated?
 •   Does instinct tell you the customer testimonials don’t ring true?


 Sweepstakes
 This section of the guidelines gives essential information to
 any marketer who uses or plans to use sweepstakes as a
 promotional tool in any medium. Sweepstakes are popular
 among consumers who enjoy the chance to win a valuable
 prize at no cost to themselves, and most consumers
 understand the basic nature of sweepstakes – that many will
 enter and few will win. However, this marketing technique
 was under increased regulatory, legislative and media
 scrutiny, and some consumers were identified as taking
 actions that seemed not to be in their own best interests.
 Congress passed a law in 1999, the Deceptive Mail
 Prevention & Enforcement Act, to help eliminate confusion
 and protect consumers from deceptive promotions. Since
 many states also have laws regarding sweepstakes and prize
 promotions, legal counsel should be consulted to review your
 sweepstakes.
 USE OF THE TERM "SWEEPSTAKES"

 Article #22
 Sweepstakes are promotional devices by which items of value
 (prizes) are awarded to participants by chance without the
 promoter's requiring the participants to render something of value
 (consideration) to be eligible to participate. The co-existence of all
                                                 25
                                                                                         Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 27 of 98 PageID 149


 three elements -- prize, chance and consideration -- in the same
 promotion constitutes a lottery. It is illegal for any private
 enterprise to run a lottery without specific governmental
 authorization.

 When skill replaces chance, the promotion becomes a skill contest.
 When gifts (premiums or other items of value) are given to all
 participants independent of the element of chance, the promotion
 is not a sweepstakes. Promotions that are not sweepstakes should
 not be held out as such.

 Only those promotional devices that satisfy the definition stated
 above should be called or held out to be a sweepstakes.

 Comment:
 •   One concern about the use of the term “sweepstakes” has to do with promotions that are offers
     to purchase information about sweepstakes in a report, which typically contains a listing of
     various sweepstakes and how to enter them. If “sweepstakes” is used in the prominent heading
     or in the name of the promotion, consumers often view the promotion itself as a sweepstakes
     when it is really an offer for information about sweepstakes. Sometimes the term “sweepstakes”
     is used just to add interest to a promotion and encourage consumers to buy the items being
     offered even when there is no sweepstakes involved.
 •   Be aware that if you advertise, for example, that the first ten respondents to your promotion get
     a prize, an "early bird special," you may be promoting an illegal lottery.
 •   The law requires sweepstakes mailings to include the name of the sponsor and an address at
     which the sponsor may be contacted. The mailing must also display, clearly and conspicuously,
     an address or a toll-free number where a consumer or an individual acting in his stead may
     request that the consumer's name be removed from the sponsor's sweepstakes mailing list. The
     sponsor will have up to 60 days to remove the name from its sweepstakes promotion mailing
     list. (Individuals have the right to sue the sponsor for failure to comply.)

 Questions to Ask:
 •   Does your sweepstakes offer meet the legal test for a sweepstakes -– a prize being awarded by
     chance and without a requirement to submit payment or something else of value?
 •   If your company offers reports or listings of sweepstakes, is the nature of your offer clear to
     consumers?
 •   If your sweepstakes is offered online rather than in the print medium, do you still make certain
     that your offer meets the legal test for a sweepstakes, including a way for consumers to enter
     without making a payment or purchase?
 •   Do you have processes in place to ensure that you honor name-removal requests as required by
     federal law?




                                                26
                                                                                          Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 28 of 98 PageID 150


 NO PURCHASE OPTION

 Article #23
 Promotions should clearly state that no purchase is required to win
 sweepstakes prizes. They should not represent that those who
 make a purchase, or otherwise render consideration with their
 entry, will have a better chance of winning or will be eligible to win
 more or larger prizes than those who do not make a purchase or
 otherwise render consideration. The method for entering without
 ordering should be easy to find, read and understand. When
 response devices used only for entering the sweepstakes are
 provided, they should be as easy to find as those utilized for
 ordering the product or service.

 Comment:
 •   Late in 1999, Congress enacted a law requiring statements that no purchase is necessary and that
     a purchase will not increase the odds of winning in the mailing, in the rules and on the order
     form. These statements must be shown clearly and more conspicuously than other required
     disclosures. (See DMA's Sweepstakes Do's and Don'ts for Marketers: A "Plain Language" Guide to the
     Deceptive Mail Prevention and Enforcement Act of 1999 at
     www.dmaresponsibility.org/Sweepstakes.)
 •   You should consider how consumers view sweepstakes that require them, when not ordering, to
     go through several extra steps to enter. Marketers shouldn’t make consumers feel guilty about
     winning when they didn’t purchase anything.
 •   The new law forbids any statement that sweepstakes offers will cease if the consumer doesn’t
     place an order.

 Questions to Ask:
 •   Do you in the mailing, in the rules and on the order form clearly state that no purchase is
     necessary to enter and that a purchase will not enhance the odds of the entry winning?
 •   Is your response device for entering without ordering just as easy for consumers to find, read
     and understand as the device used for entering with an order?

 CHANCES OF WINNING
 Article #24
 No sweepstakes promotion, or any of its parts, should represent
 that a recipient or entrant has won a prize or that any entry stands
 a greater chance of winning a prize than any other entry when this
 is not the case. Winners should be selected in a manner that
 ensures fair application of the laws of chance.




                                                 27
                                                                                           Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 29 of 98 PageID 151


 Comment:
 •   It is essential for sweepstakes marketers to consider the overall impression their promotions
     make on consumers. The law forbids any representation that an individual is a winner unless
     that individual is, in fact, a winner.
 •   Sweepstakes promoters should consider how consumers will react to language such as: “Check
     off the prizes you want;” “How do you want your cash?” “When will you be available to receive
     your prize?” Will such phrases unfairly lead consumers to believe that the mailing is notifying
     them that they already are the winners, or that making a purchase increases the chance of
     winning?
 •   Contradictory statements in any mailing containing sweepstakes entry materials will render the
     mailing non-mailable, according to the law, enforced by the U.S. Postal Service.
 •   Requiring the mailing of an entry without an order to be sent to a different location from an
     entry accompanied by an order may make it appear to consumers that their entries do not have
     as good a chance of winning because they are not sent to the “good” address.

 Questions to Ask:
 •   Is it likely that the language used in the promotion could be misunderstood by the recipient as
     meaning he or she holds the winning number and only has to send it back in order to redeem
     the prize?
 •   Do you take care that the graphics used, as well as various type sizes and styles, do not add to a
     mistaken impression that the recipient is the holder of the actual winning entry number when he
     or she is most likely not?
 •   Does the promotion make it clear that a different address is used for entries with orders so that
     orders can be quickly processed and fulfilled, but that entries with and without orders still have
     an equal chance of winning?

 PRIZES
 Article #25
 Sweepstakes prizes should be advertised in a manner that is clear,
 honest and complete so that the consumer may know the exact
 nature of what is being offered. For prizes paid over time, the
 annual payment schedule and number of years should be clearly
 disclosed.

 Photographs, illustrations, artwork and the situations they
 represent should be accurate portrayals of the prizes listed in the
 promotion.

 No award or prize should be held forth directly or by implication as
 having substantial monetary value if it is of nominal worth. The
 value of a non-cash prize should be stated at regular retail value,
 whether actual cost to the sponsor is greater or less.

 All prizes should be awarded and delivered without cost to the
 participant. If there are certain conditions under which a prize or
                                                 28
                                                                                           Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 30 of 98 PageID 152


 prizes will not be awarded, that fact should be disclosed in a
 manner that is easy to find, read and understand.

 Comment:
 •   Disappointment and loss of consumer trust can be avoided by steering clear of an overall
     impression that implies to recipients they won the grand prize when that is most likely not the
     case.
 •   The law requires the clear and conspicuous disclosure of the odds of winning each prize and the
     schedule of payments.
 •   The likelihood of “winning” a nominal amount of money, for example, 50 cents, versus winning
     one of the major awards, also can be problematic to consumers. If recipients understand their
     “prize” is likely to be a few cents, that’s fine -– they may still want to enter for the chance of
     winning big, but such “prizes” need to be stated clearly and conspicuously, not just in the “fine
     print.”
 •   Marketers offering reports about how to enter sweepstakes should not make it seem as though
     the consumer will win a prize if a fee is paid. The sweepstakes report itself may have valuable
     information and instructions on entering various contests with lots of prize money. However,
     the promotion needs to clearly convey that any fee is only for the report itself.

 Questions to Ask:
 •   Are prizes clearly and accurately portrayed in words and/or pictures?
 •   Have you substantiated that non-monetary prizes are worth the amount stated?
 •   If the sweepstakes has various levels, awards and expiration dates, are they described in language
     the average consumer will understand (without having to read the piece several times)?

 PREMIUMS
 Article #26
 Premiums should be advertised in a manner that is clear, honest
 and complete so that the consumer may know the exact nature of
 what is being offered.

 A premium, gift or item should not be called or held out to be a
 "prize" if it is offered to every recipient of or participant in a
 promotion. If all participants will receive a premium, gift or item,
 that fact should be clearly disclosed.

 Comment:
 •   When everyone who responds to a sweepstakes offer will receive the inexpensive item (e.g., the
     fake pearl), the promotion should clearly note the odds in the rules section as 1:1, and add
     language in the promotion’s text to the effect that everyone will receive the premium. Recipients
     should not be led to believe they are among a chosen few to receive the premium.
 •   In addition, the term “sweepstakes” should not be used for offers in which everyone receives a
     premium and there is no prize of higher value. It is, of course, possible to have in the same
     promotion both sweepstakes prizes that only a few will win and premiums that everyone else
     will receive.
                                                 29
                                                                                           Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 31 of 98 PageID 153



 Questions to Ask:
 •   Does the promotion state in clear language that everybody who sends back the entry will receive
     the premium?
 •   Are you careful not to call a premium offer a “sweepstakes” when it does not meet the criteria
     for a sweepstakes?

 DISCLOSURE OF RULES

 Article #27
 All terms and conditions of the sweepstakes, including entry
 procedures and rules, should be easy to find, read and understand.
 Disclosures set out in the rules section concerning no purchase
 option, prizes and chances of winning should not contradict the
 overall impression created by the promotion.

 The following should be set forth clearly in the rules:
 ¾ No purchase of the advertised product or service is required in
   order to win a prize.
 ¾ A purchase will not improve the chances of winning.
 ¾ Procedures for entry.
 ¾ If applicable, disclosure that a facsimile of the entry blank or
   other alternate means (such as a 3"x5" card) may be used to
   enter the sweepstakes.
 ¾ The termination date for eligibility in the sweepstakes. The
   termination date should specify whether it is a date of mailing or
   receipt of entry deadline.
 ¾ The number, retail value (of non-cash prizes) and complete
   description of all prizes offered, and whether cash may be
   awarded instead of merchandise. If a cash prize is to be
   awarded by installment payments, that fact should be clearly
   disclosed, along with the nature and timing of the payments.
 ¾ The estimated odds of winning each prize. If the odds depend
   upon the number of entries, the stated odds should be based on
   an estimate of the number of entries.
 ¾ The method by which winners will be selected.
 ¾ The geographic area covered by the sweepstakes and those areas
   in which the offer is void.
 ¾ All eligibility requirements, if any.
 ¾ Approximate dates when winners will be selected and notified.
 ¾ Publicity rights regarding the use of winner's name.
 ¾ Taxes are the responsibility of the winner.
 ¾ Provision of a mailing address to allow consumers to receive a
   list of winners of prizes over $25.00 in value.
                                               30
                                                                                        Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 32 of 98 PageID 154



 Comment:
 •   Marketers offering sweepstakes should consider the “readability” of their rules section, including
     the size of the print, the layout and the location. For example, rules presented in all capital
     letters in one paragraph are very difficult for most consumers to read. A graphic presentation
     using light type is also difficult to read.
 •   Consumers generally want to know the value of all prizes they are eligible for, so even though
     printing space may be limited, it is still a good idea to list this information.
 •   The law requires 1) the estimated odds of winning; 2) the quantity, estimated retail value, and
     nature of each prize; and 3) the schedule of payments made over time to appear in the rules.

 Questions to Ask:
 •   Are you careful not to make any statements in the promotion, or convey an impression, that
     would seem to be contradicted by the information contained in the rules section?
 •   Is the rules section easy to find, read and understand?
 •   Do you list all the prizes, including the lesser-valued ones, in the rules?
 •   Are the odds or an estimation of the odds of winning the various prizes clearly listed?
 •   Do the rules clearly explain how to enter both with and without an order?

     See DMA's separate industry compliance document which explains the sweepstakes law in detail
     at: www.dmaresponsibility.org/Sweepstakes .


 Fulfillment
 In this section, various aspects regarding the fulfillment of
 the direct marketing order are covered. Because this is an
 area subject to federal regulation, much of the following
 discussion explains these requirements as simply as possible,
 often by examples. Marketers are also referred to other
 helpful resources and are reminded to work with legal
 counsel familiar with the subject.
 UNORDERED MERCHANDISE OR SERVICE
 Article #28
 Merchandise or services should not be provided without having
 first received the customer's permission. The exceptions are
 samples or gifts clearly marked as such, and merchandise mailed by
 a charitable organization soliciting contributions, as long as all
 items are sent with a clear and conspicuous statement informing
 the recipient of an unqualified right to treat the product as a gift

                                                 31
                                                                                           Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 33 of 98 PageID 155


 and to do with it as the recipient sees fit, at no cost or obligation to
 the recipient.

 Comment:
 •   Sometimes consumers complain that they received unordered merchandise or services and
     subsequent invoices when they actually had committed themselves to an automatic renewal
     program. Such a misunderstanding could be avoided if the initial advertising clearly discloses all
     important information. This is particularly important if the offer is made on the phone and the
     consumer receives no other information prior to payment. (See Article #12 Advance Consent
     Marketing.)
 •   Consumers, according to federal law, may keep any merchandise that was not ordered and treat
     it as a gift.

 Questions to Ask:
 •   If you use samples as a marketing tool, do you clearly state that they are samples and that no
     customer payment is required?
 •   Are your customers likely to understand, because you have given clear disclosure of all important
     points, when they are signing up for a continuity or automatic renewal program, so they will not
     think they are receiving unordered merchandise or services?

 PRODUCT AVAILABILITY AND SHIPMENT
 Article #29
 Direct marketers should offer merchandise only when it is on hand
 or when there is a reasonable expectation of its timely receipt.

 Direct marketers should ship all orders according to the terms of
 the offer or within 30 days where there is no promised shipping
 date, unless otherwise directed by the consumer, and should
 promptly notify consumers of any delays.

 Comment:

        Promptly fulfilling orders is the right thing to do, but in addition, marketers are legally
        subject to the Federal Trade Commission’s (FTC) Mail or Telephone Order Merchandise
        Rule (“The 30-Day Rule”). A compliance booklet prepared by DMA and the FTC is
        available through the DMA Washington, D.C. office; contact us at ethics@the-dma.org. It
        can also be viewed at: www.dmaresponsibility.org/30DayRule .

 •   Sometimes marketers ask whether they can or should charge consumers’ credit cards upon
     receipt of the order. The 30-Day Rule allows that the “shipping clock” begins as soon as a
     properly completed order is received, whether or not the marketer charges the consumer’s
     account then or at the time the product is shipped. Although it is legal to put the charge
     through as soon as the order is received, you may want to wait until the time the order is
     shipped to charge the account. This could avoid situations in which consumers complain that
     they received their credit card bill before delivery of the goods they ordered.

                                                 32
                                                                                           Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 34 of 98 PageID 156


 •   If your promotion doesn’t state when orders will be shipped, but you advise people when they
     call and order that you’ll ship within 72 hours, for example, 72 hours becomes the promised
     shipment date. If you find you cannot then ship within the 72 hours, you have to let your
     customers know and provide them with a delay notice and an opportunity to cancel the order.
 •   If you run into a delay situation, you should notify consumers as soon as possible and let them
     know when you’ll be able to ship. If the first delay is 30 days or less, you can assume that they
     will wait. If the delay is more than 30 days or if you have a second or subsequent delay or an
     indefinite delay, you have to cancel the order unless the customer notifies you that he or she will
     wait. For good customer service, you should explain this in your delay notice; otherwise the
     consumer may be very upset upon finding the order has been cancelled.
 •   You have to provide a free way for the consumer to tell you what he or she wants to do, such as
     a postage paid postcard to mail or a toll-free number to call.
 •   If the consumer ordered merchandise online, the Rule still applies. Delay notices can be given
     via the consumer’s e-mail and the consumer can respond via e-mail as well, if desired.
 •   Refunds have to be issued promptly, within one billing cycle (if billed) or within 7 working days
     (if payment was by check).
 •   Substitutions should not be made unless consent is obtained or that policy is clearly noted in
     your promotional materials and returns of substituted merchandise are allowed.
 •   Some mail or telephone order transactions and how the 30-Day Rule applies are not as clear-cut
     as others. The FTC has over the years filed legal charges against companies for certain practices
     and issued advisory opinions, both of which can help you know what the right thing is to do.

                For instance, consumers sending in coupons that are redeemable for merchandise
                must still be informed of your inability to ship the merchandise when promised,
                offered delay options, and provided with reasonable compensation if the
                merchandise cannot ever be made available.

                Or, occasionally you might have a situation where a small balance is owed a
                consumer. It is expensive for your company and doesn’t seem to make sense to
                issue a check in the amount of 10 cents, for instance. Since this is actually a complex
                legal issue, you should consult legal counsel regarding this type of situation.

 Questions to Ask:
 •   Are you confident that you have sufficient inventory overall when offering your merchandise?
 •   Are you confident that you can ship within the time stated in your promotion or, if no time is
     stated, within 30 days?
 •   Does your promotion notify consumers clearly as to how long it will take to ship their orders?
 •   Do you have an efficient system in place to promptly notify consumers of delay situations once
     you become aware of them?
 •   Are consumers given free options of notifying you of their desire to wait for an order or cancel
     it, as per the 30-Day Rule?
 •   Do you credit or refund consumers promptly and in full, as required?
 •   If you provide substitutions for unavailable items, do you first get your customer’s consent or
     clearly describe such a policy and accept returned merchandise?




                                                 33
                                                                                            Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 35 of 98 PageID 157


 DRY TESTING

 Article #30
 Direct marketers should engage in dry testing only when the
 special nature of the offer is made clear in the promotion.

 Comment:
 •   Dry testing occurs when you want to “test the waters” for interest in a new product, i.e., one
     that does not yet exist. On its face, testing the market for a product that doesn’t yet exist
     appears to violate the 30-Day Rule, as the Rule requires a seller who makes an offer to have a
     reasonable basis that the goods ordered will be shipped. However, you may dry test as long as
     consumers are not misled and are informed, for example, by stating something like: “This new
     magazine is being planned; we will let you know if it will not be published, and of course, if it is
     not, we will promptly credit your account by (date).”
 •   You may want to delay accepting payment for a product that is not yet available, or refrain from
     charging an account.
 •   Also, you should know that the FTC has stated in an advisory opinion that substitutions may not
     be made in this kind of situation.
 •   “Price testing” is sometimes confused with “dry testing.” As noted under Price Comparisons, price
     testing is an acceptable and common way of testing the market -– for example, setting a different
     price for the same merchandise in a different geographic location. It is recommended that
     consumers who complain to you about this practice be offered the merchandise at the lower
     advertised price, and that the test be of finite duration.

 Questions to Ask:
 •   Does your advertising clearly reflect that the offer is for a product or service that is not yet
     available?
 •   If it is determined for whatever reason that the product will not be made available, do you notify
     consumers of this fact promptly and issue credits or refunds, if payment had been accepted?


 Collection, Use and Maintenance of
 Marketing Data
 This section of the guidelines covers the essential area of
 information usage, without which there would be no direct
 marketing as we know it. In order to continue marketing
 without overly burdensome regulations, it is highly
 recommended that the following be carefully considered and
 implemented. Also, of course, as widely promoted, DMA
 requires that the basic principles of fair information practices
 be utilized, as per the Commitment to Consumer Choice.
                                                 34
                                                                                            Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 36 of 98 PageID 158


 This section covers the areas of collection, use and transfer of
 personally identifiable information and sensitive information,
 information security, and, pertinent also to business-to-
 business marketers, promotion of marketing lists and list
 usage, and the responsibilities of database compilers.

 *Please note that DMA began to gradually phase out the Telephone Preference
 Service (TPS), referenced throughout this section. New consumer registrations
 for TPS are no longer being accepted. However, DMA members must
 continue to suppress prospective customers listed on TPS through December
 31, 2011 (thus honoring TPS registrant requests for five years). DMA now only
 accepts TPS registrations for consumers living in the states of PA and WY,
 because TPS serves as those states’ official lists. Other consumers who wish to
 decrease the amount of unsolicited telemarketing calls they receive should
 register with the Federal Trade Commission’s National Do Not Call Registry
 at: www.donotcall.gov or by phone 1.888.382.1222.

 For purposes of the Guidelines for Ethical Business Practice, the following
 definitions are used:

 Consumer refers to the subject of the data.

 Marketing data means actual or inferred information consistent with a person’s
 commercial or charitable inquiry or transaction, or market research or market
 survey information. Such information can be derived from either a direct
 contact or marketing partnership when linked to a person’s name, postal or e-
 mail address, or telephone number, or any other personally identifiable
 information. When obtained from a publicly available source, information
 (including public record information), not combined with other information, is
 not marketing data.

 Marketing purpose means any activity undertaken to collect, aggregate,
 analyze, maintain, update, or sell information in order to allow or induce
 consumers to take action to purchase, rent, or exchange products, property or
 services, to solicit a charitable donation, to utilize market research or market
 surveys, or to provide verification services to marketers.

 Comment:
    •   The definition of marketing purpose includes fraud prevention, verification, and data
        hygiene purposes. Fraud prevention is encompassed within marketing because it is part of
        facilitating the marketing activity of providing assurance that the consumer is who he says he

                                                35
                                                                                          Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 37 of 98 PageID 159


        is. Verification is also in furtherance of marketing to update and maintain the marketing
        database, as is data hygiene.
    •   Uses/requests by government agencies, without legal process, are not included.
    •   Individual reference or look-up services are not marketing purposes.


 COLLECTION, USE AND TRANSFER OF PERSONALLY
 IDENTIFIABLE DATA

 Article #31
 This article is applicable to all media, and includes special
 requirements for mailers.

    • A marketer using the mail channel should provide existing
      and prospective customers with notice of an opportunity to
      modify or eliminate direct marketing communications to be
      received from that company or organization. This guideline
      applies to senders of marketing offers. (Online marketers
      should provide notice in accordance with Article #38. Email
      marketers should provide notice in accordance with Article
      #39 and the CAN-SPAM Act.)

    • The notice in the mailing should:
        o appear in every marketing offer and
        o be easy for the consumer to find, read, understand, and
           act upon

    • A consumer’s request for elimination of future marketing
      offers should be processed:
         o within 30 days or as required by law, whichever is the
            shorter time period
         o for a period of at least three years from the date of
            receipt of the request

    • A marketer periodically should provide existing customers
      with notice of its policy concerning the rental, sale, exchange,
      or transfer of data about them and of the opportunity to opt
      out of the marketing process. All such opt-out requests should
      be honored promptly.

    • An in-house suppression request from a consumer should be
      interpreted as meaning that the consumer also wants to opt
      out of the transfer of his or her personal information.
                                                36
                                                                                          Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 38 of 98 PageID 160




    • Where an affiliate, division, or subsidiary markets under a
      different company or brand name, and is perceived as separate
      by the consumer, each corporate entity or brand should
      separately honor requests received by it.

    • A marketer should establish internal policies and practices
      that assure accountability for honoring requests, in
      compliance with this guideline, and at no cost to consumers.
      Should those policies substantially change, the marketer has
      an obligation to inform consumers of that change prior to the
      rental, sale, exchange, or transfer of such data, and to offer
      consumers an opportunity to opt out of the marketing process
      at that time.

    • For each prospecting list that is rented, sold, exchanged, or
      transferred, the names registered on the applicable
      DMAchoice name-removal lists should be removed prior to
      use. DMAchoice name-removal lists include:
         o the relevant categorical opt-out mailing lists for Catalog,
           Magazine, Pre-screened Credit Offers or Other
           categories, as well as future categories designated by the
           DMA; and
         o the eMail Preference Service and Telephone Preference
           Service, as well as future DMA preference service lists
      Use of the above DMAchoice name-removal lists is not
      required on customer/donor lists.

       The following DMAchoice name-removal lists should be used
       on current customer/donor lists, as well as prospect lists:
            • the marketer’s own DMAchoice company/organization
               brand opt-out mailing list

       In all instances, the most recent monthly release of the
       relevant DMAchoice file should be used.

    • In addition to adhering to these guidelines, a marketer should
      cooperate with DMA when requested in demonstrating
      compliance with the Commitment to Consumer Choice .

    • Upon request by a consumer, a marketer should disclose the
      source from which it obtained personally identifiable data
      about that consumer.
                                     37
                                                                    Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 39 of 98 PageID 161




 Comment:

 •   These principles -- disclosing notice of your information practices, offering consumers the
     choice to opt out, honoring their opt-out requests, suppressing customer and prospect names
     upon request and using DMA’s name-removal services -– are among the requirements for
     membership in DMA.

          The Commitment to Consumer Choice (approved by DMA’s Board of Directors in October 2007)
          expands upon the principles of DMA’s 1999 Privacy Promise to American Consumers. Detailed
          information and numerous “notice” examples, as well as background as to why the CCC was
          promulgated, are in a separate member compliance guide – available at
          www.DMACCC.org .

          Subscription information for the Preference Services can be found at
          http://preference.the-dma.org/products .

 Here are a few other helpful tips for complying with this guideline article:

 •   Referring consumers to DMA when what they want is removal from your customer or prospect
     list is not helpful to anyone and definitely not the right thing to do. Consumers often think
     DMA is your list source and that DMA can remove them from your files. Make sure employees
     at your company or organization understand that consumers should be referred to DMA when
     they want an overall reduction in unsolicited national mailings. Consumers can find information
     about DMA’s Preference Services at www.DMAchoice.org.
 •   As noted in the children’s marketing section, you should be able to answer questions about the
     source of information. Consumers trying to reduce the amount of their mail or a relative’s mail
     are not happy to hear you say you can’t tell them the source of their name on a mailing list. You
     should tell consumers the source of their name on your list. If, for some reason, you cannot be
     specific as to the source, at least tell consumers the kinds of sources you use.
 •   Also, you should not enter into agreements with list sources that would prohibit disclosing the
     source of information to consumers. Make sure your own lists are not exchanged with this non-
     disclosure requirement.
 •   You might question whether you have to honor name-removal requests you receive from a third
     party as part of customer service. Many enterprises have sprung up which claim to offer
     consumers help in decreasing the number of unsolicited promotions they receive. Although you
     must maintain an in-house suppression list (required by two federal laws for telephone calling
     lists in addition to DMA’s membership requirement), you are not obligated to accept requests
     that come from such third parties. That is up to your organization. DMAchoice offers a
     company specific opt-out function for the catalog segment (as of October 2008) which should
     also be used by applicable members. DMAchoice should be used on a monthly basis, instead of
     quarterly.
 •   Consumers understandably are upset when they receive promotions directed to deceased
     relatives, especially if the individuals died years ago. That is why, in January 2006, DMA’s Board
     of Directors approved the requirement for members to suppress deceased individuals’
     information when such information is provided to DMA. This information is available via the
     Deceased Do Not Contact list and is also flagged on the other Preference Service files.

                                                           38
                                                                                           Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 40 of 98 PageID 162


 • DMA has always encouraged marketers to make every attempt to clean lists against “deceased”
   files maintained by some service bureaus to avoid the circumstance of contacting individuals
   who have died. (This is particularly important when marketing to the mature marketplace and to
   households believed to have newborn children.)
 • DMA does not receive information from government agencies like the Social Security
   Administration or other sources about deceased consumers; therefore, the Deceased Do Not
   Contact file is not a complete listing of deceased individuals’ names.

         In addition to using DMA’s Deceased Do Not Contact file, you can also contact the
         Washington, D.C. office for information on service bureaus offering “deceased” files.

 •   Although these guidelines apply to business-to-consumer marketing, it is recommended that
     they be honored when marketing to businesses also. Honoring opt-out requests for business
     names and generally cleaning your business lists is just good business.
 •   Finally, the guidelines say that in addition to complying with the Commitment to Consumer Choice,
     member companies who are asked to provide documentation of their compliance cooperate
     promptly with DMA staff. It is essential in demonstrating self-regulation to policymakers that
     DMA regularly monitor its members, and that members cooperate with DMA.

 Questions to Ask:
 •   Does your company have an internal policy regarding fair information principles and practices,
     and an executive charged with oversight for its implementation?
 •   Are all employees trained as to what the policy means and how it should be implemented?
 •   Does your company give clear notice to consumers about its collection and use of customer
     data?
 •   Does your organization provide notice (in commercial mailings) of an opportunity to modify or
     eliminate direct marketing communications?
 •   Do you have systems and procedures in place for removing customers and prospects from your
     lists -- within 30 days for telephone lists and within 10 days for email lists according to federal
     law?
 •   Do you have procedures for removing deceased persons from your lists?
 •   Are your customer service reps trained to identify and handle name-removal requests?
 •   Are your customer service reps trained to disclose the source of information to consumers, upon
     their request?
 •   Does your company, or your service bureau, use the appropriate Preference Service files before
     contacting prospective customers?
 •   If data are rented, sold, exchanged or transferred online, do you take steps to ensure that the
     data are secure and/or encrypted?
 •   If requested by DMA, does your company promptly provide documentation that it follows the
     guidelines and the Commitment to Consumer Choice?




                                                 39
                                                                                            Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 41 of 98 PageID 163


 PERSONAL DATA

 Article #32
 Marketers should be sensitive to the issue of consumer privacy and
 should only collect, combine, rent, sell, exchange or use marketing
 data. Marketing data should be used only for marketing purposes.

 Data and selection criteria that by reasonable standards may be
 considered sensitive and/or intimate should not be disclosed,
 displayed or provide the basis for lists made available for rental,
 sale or exchange when there is a reasonable expectation by the
 consumer that the information will be kept confidential.

 Credit card numbers, checking account numbers and debit account
 numbers are considered to be personal information and therefore
 should not be transferred, rented, sold or exchanged when there is
 a reasonable expectation by the consumer that the information will
 be kept confidential. Because of the confidential nature of such
 personally identifying numbers, they should not be publicly
 displayed on direct marketing promotions or otherwise made public
 by direct marketers.

 Social Security numbers are also considered to be personal
 information and therefore should not be transferred, rented, sold or
 exchanged for use by a third party when there is a reasonable
 expectation by the consumer that the information will be kept
 confidential. Because of the confidential nature of Social Security
 numbers, they should not be publicly displayed on direct marketing
 promotions or otherwise made public by direct marketers. [Social
 Security numbers, however, are used by direct marketers as part of
 the process of extending credit to consumers or for matching or
 verification purposes.]


 Comment:
 •   The first part of this article addresses the fact that marketing data, for example, from subscriber
     files, warranty cards, consumer surveys, etc. should not be used for non-marketing purposes,
     such as reference or “look up” services. Reference services would include such services as
     “people-finding” and skip tracing and would be obtained from publicly available information.
 •   Sensitive information generally includes, but is not limited to, consumer information that is
     financial- or health-related.
 •   Many consumers and business people have expressed concern after receiving a promotion with a
     "stick-on note" that seems to be a personalized message from someone they know. The note
     generally encourages the recipient to try the advertised product. Although this technique can be
     viewed as creative, people who complain to DMA note their confusion about the sender and
                                                 40
                                                                                           Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 42 of 98 PageID 164


     concern that the sender knows something personal about them -- for example, that they could
     use a weight loss program or need help with their communication skills.
 •   The practice of "reverse append," for example, matching a consumer's credit card number
     against a credit bureau file to obtain the consumer's address, is not specifically covered in this
     article. It may be an acceptable practice if the consumer gives you a credit card number and you
     use the number to obtain an address to which to mail your latest offer. But, reverse appending
     and transferring the information to another marketer may be outside of what consumers would
     reasonably expect. Indeed, many consumers expect that a credit card number will be used only
     to complete a transaction. (See Article #43 regarding E-mail Appending to Consumer Records.)
 •   Although it might be reasonable to assume that your company would maintain credit account
     numbers for its own customers, many people would assume this kind of sensitive information
     would not be transferred to another marketer.
 •   Also, consumers are increasingly wary of credit identity theft. That occurs when a thief uses
     someone's credit account and other numbers to establish new lines of credit under that person's
     name. Consumers may not learn about their credit problems until they apply for a mortgage or
     job, and then it can take years to straighten out. This is another reason why it makes sense to be
     especially careful in handling financial account information.
 •   Consider whether mailing a promotion with a consumer's Social Security number on it may be
     seen as violating that consumer's expectation of confidentiality, especially if the information is
     visible on the outside of the promotion. Although Social Security numbers have long been used
     as personal identifiers in a number of ways, consumers are becoming more aware of the
     potential for their misuse as well as the misuse of credit account numbers.
 •   Because of this heightened concern, account numbers and other customer identification
     numbers should no longer be based on a customer's Social Security number.

 Questions to Ask:
 •   Consider the purpose for which you are collecting data from or about consumers. Are you
     avoiding the collection of data for which you have no marketing usage?
 •   Do you believe reasonable consumers would expect your company to be collecting and/or using
     certain kinds of data about them that could be viewed as sensitive?
 •   Do you believe consumers would understand and agree with how financial, health-related or
     other data are used?
 •   Do you guard your customers' financial information carefully, taking care not to share it with
     other companies that weren't authorized by your customers to have it?
 •   Are you careful to maintain and use such information securely and to employ encryption, where
     appropriate, online?
 •   Is it necessary for your company to collect, maintain or use consumers' Social Security numbers?
 •   Do you take special care to ensure that your customers' Social Security numbers are kept private
     and safe?
 •   Do you take care not to share this personal information without your customers' knowledge?
 •   Are Social Security numbers visible through a window envelope or in any other way when
     included within a promotion?




                                                 41
                                                                                           Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 43 of 98 PageID 165


 COLLECTION, USE & TRANSFER OF
 HEALTH-RELATED DATA

 Article #33
 Health-related data constitute information related to consumers':
 ¾ illnesses or conditions;
 ¾ treatments for those illnesses or conditions, such as prescription drugs,
   medical procedures, devices or supplies; or
 ¾ treatments received from doctors (or other health care providers), at
   hospitals, at clinics or at other medical treatment facilities.

 These fair information practices and principles apply to any individual or
 entity that collects, maintains, uses and/or transfers health-related data for
 marketing purposes, whether or not marketing is a primary purpose. These
 principles are applicable to nonprofit as well as for-profit entities.

 1. Personally identifiable health-related data gained in the context of a
 relationship between consumers and health or medical care providers or
 medical treatment facilities should not be transferred for marketing purposes
 without the specific prior consent of those consumers. Health or medical care
 providers include licensed health care practitioners, such as doctors, nurses,
 psychologists, pharmacists and counselors, and those who support health care
 providers and therefore have access to personally identifiable information, such
 as insurance companies, pharmacy benefits managers or other business
 partners, and businesses that sell prescription drugs.

 2. Personally identifiable health-related data, including the occurrence of
 childbirth, gained in the context of a relationship between consumers and
 health or medical care providers or medical treatment facilities (as defined in
 #1) should not be used to contact those consumers for marketing purposes
 without giving consumers a clear notice of the marketer's intended uses of the
 data and the opportunity to request not to be so contacted.

 3. Personally identifiable health-related data volunteered by consumers, and
 gathered outside of the relationship between consumers and health care
 providers, should also be considered sensitive and personal in nature. Such
 data should not be collected, maintained, used and/or transferred for
 marketing purposes unless those consumers receive, at the time the data are
 collected, a clear notice of the marketer's intended uses of the data, whether
 the marketer will transfer the data to third parties for further use, the name of
 the collecting organization, and the opportunity to opt out of transfer of the
 data. Such data include, but are not limited to, data volunteered by consumers

                                       42
                                                                         Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 44 of 98 PageID 166


 when responding to surveys and questionnaires. Clear notice should be easy to
 find, read and understand.

 4. Personally identifiable health-related data inferred about consumers, and
 gathered outside of the relationship between consumers and health care
 providers, should also be considered sensitive and personal in nature. These
 are data based on consumers' purchasing behavior. Such data include, but are
 not limited to, data captured by inquiries, donations, purchases, frequent
 shopper programs, advertised toll-free telephone numbers, or other consumer
 response devices. Any entity, including a seller of over-the-counter drugs,
 which uses inferred health-related data should promptly provide notice and the
 opportunity to opt out of any transfer of the data for marketing purposes.

 5. Marketers using personally identifiable health-related data should provide
 both the source and the nature of the information they have about that
 consumer, upon request of that consumer and receipt of that consumer's
 proper identification.

 6. Consumers should not be required to release personally identifiable health-
 related information about themselves to be used for marketing purposes as a
 condition of receiving insurance coverage, treatment or information, or
 otherwise completing their health care-related transaction.

 7. The text, appearance and nature of solicitations directed to consumers on
 the basis of health-related data should take into account the sensitive nature of
 such data.

 8. Marketers should ensure that safeguards are built into their systems to
 protect personally identifiable health-related data from unauthorized access,
 alteration, abuse, theft or misappropriation. Employees who have access to
 personally identifiable health-related data should agree in advance to use those
 data only in an authorized manner.

 If personally identifiable health-related data are transferred from one direct
 marketer to another for a marketing purpose, the transferor should arrange
 strict security measures to assure that unauthorized access to the data is not
 likely during the transfer process. Transfers of personally identifiable health-
 related data should not be permitted for any marketing uses that are in
 violation of any of DMA's Guidelines for Ethical Business Practice.

 Nothing in these guidelines is meant to prohibit research, marketing or other
 uses of health-related data which are not personally identifiable, and which are
 used in the aggregate.
                                       43
                                                                         Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 45 of 98 PageID 167



 Comments:
 •   Think carefully about using a promotion implying or stating, for example, that your company
     knows what prescription medicine the consumer may be taking -- this would be considered
     overstepping the boundaries of confidentiality. Consumers are alarmed at the prospect of having
     sensitive health-related information out of their control, even if your intention is to benefit them
     by giving them information about other remedies.
 •   It is also important when using health-related information not to disclose potentially sensitive
     information on the outside of the mailing piece itself. For example, a consumer who has a
     thyroid condition may not want his family member or roommate (or postal carrier, or anyone
     else) to know this. Of course, what is sensitive to one person about his health may not be
     sensitive to another person. Nevertheless, it is best to be extremely careful with health-related
     information.
 •   If you collect or use information gained via surveys that ask questions about personal health
     conditions, make sure that the disclosure on the survey is easy to find, read and understand. In
     other words, visibly and clearly spell out what will happen if the consumer fills out and submits
     the survey, for example, "We will send you coupons to save money on useful products, and
     other carefully selected companies will also contact you with their offers of products you may
     find helpful." And, if pertinent, "If you only want the coupons and wish to restrict other uses of
     the information you have provided, please let us know by checking here."
 •   The DMA's Frequently Asked Questions fact sheet about rules implementing the Health
     Insurance Portability and Accountability Act of 1996 (HIPAA) (as well as legal counsel) should
     be consulted if your company is a health care provider (a "covered entity").
     See www.dmaresponsibility.org/HIPAA .

 Questions to Ask:
 •   For what purpose is consumers' health and medical information collected, maintained and used?
 •   Do you take care not to collect more information than is necessary for the intended marketing
     purpose?
 •   Do you convey to consumers what information is being used and why?
 •   Are appropriate systems and procedures in place to remove consumers' information upon their
     request?
 •   Does your company carefully guard health and medical information?
 •   Are promotions regarding health and medical conditions designed and sent with sensitivity in
     mind?

 PROMOTION OF MARKETING LISTS
 Article #34
 Any advertising or promotion for marketing lists being offered for
 rental, sale or exchange should reflect the fact that a marketing list
 is an aggregate collection of marketing data. Such promotions
 should also reflect a sensitivity for the consumers on those lists.

 Comment:
 •   You should realize that policymakers and industry critics read direct marketing trade journals.
     Watch how you describe offerings; for example, marketing lists promising “to tell more about
                                                  44
                                                                                            Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 46 of 98 PageID 168


     individuals than their own mothers know” are misguided and really serve to attract negative
     attention to our industry.
 •   If you are a list provider, as another example, ask yourself whether a list promotion that
     describes people who may have financial difficulties as “desperate folks ripe for business
     opportunities” is a sensitive portrayal of prospective customers.
 •   Compilers and other list professionals should be especially careful to ensure that their
     promotions do not in any way imply that marketing data are used for non-marketing purposes,
     such as reference services. Data promotions should clearly note where information for “people-
     finding” and other such reference services is obtained.
 •   Media and critics also visit our industry’s trade shows. Gimmicks that invite trade show
     attendees to “look up” individual or household data should be discouraged.

 Questions to Ask:
 •   Does your data card or other listing clearly indicate that the list is an aggregate collection of
     consumer data?
 •   Do you use objective descriptions regarding the consumers that make up the lists?
 •   Do you promote the list in ways that respect individual consumer privacy?



 MARKETING LIST USAGE
 Article #35
 List owners, brokers, managers, and users of marketing lists should
 ascertain the nature of the list's intended usage for each materially
 different marketing use prior to rental, sale, exchange, transfer or
 use of the list. List owners, brokers, and managers should not
 permit the rental, sale, exchange or transfer of their marketing
 lists, nor should users use any marketing lists for an offer that is in
 violation of these guidelines.

 Comment:
 •   If you are a list provider, you should carefully analyze your own policies regarding acceptance of
     clients’ intended promotion pieces. Problems can be avoided by not allowing potentially
     misleading or deceptive promotions to be sent to consumers. DMA’s Guidance to List Industry
     on FTC Legal Interpretation discusses screening offers before list rental and should be helpful in
     this regard. See: www.the-dma.org/cgi/disppressrelease?article=603 . [The Commitment
     to Consumer Choice also encourages suppliers to educate their customers as to fair information
     practices.]

 Questions to Ask:
 •   How do you think the average consumer would view the sample promotion piece or telephone
     script or e-mail text presented to you?
 •   Do you believe the promotion is honest, complete, clear, believable and that it passes your
     internal “gut reaction” test?
 •   Does the marketer to whom you plan to provide the list practice fair information practices, too?

                                                   45
                                                                                               Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 47 of 98 PageID 169




 RESPONSIBILITIES OF DATABASE COMPILERS
 Article #36
 For purposes of this guideline, a database compiler is a company that
 assembles personally identifiable information about consumers (with whom
 the compiler has no direct relationship) for the purpose of facilitating renting,
 selling, or exchanging the information to non-affiliated third party
 organizations for marketing purposes. Customer refers to those marketers that
 use the database compiler’s data.

 Database compilers should:

    • Establish written (or electronic) agreements with customers that define the
      rights and responsibilities of the compiler and customer with respect to the use
      of marketing data.

    • Upon a consumer’s request, and within a reasonable time, suppress the
      consumer’s information from the compiler’s and/or the applicable customer’s
      database made available to customers for prospecting.

    • Not prohibit an end-user marketer from divulging the database compiler as the
      source of the marketer’s information.

    • At a minimum, explain to consumers, upon their request for source
      information, the nature and types of sources they use to compile marketing
      databases.

    • Include language in their written (or electronic) agreements with DMA member
      customers that requires compliance with applicable laws and DMA guidelines.
      For non-DMA member customers they should require compliance with
      applicable laws and encourage compliance with DMA’s guidelines. In both
      instances, customers should agree before using the marketing data.

    • Require customers to state the purpose for which the data will be used.

    • Use marketing data only for marketing purposes. If the data are non-marketing
      data but are used for marketing purposes, they should be treated as marketing
      data for purposes of this guideline.

    • For sensitive marketing data, compilers should review materials to be used in
      promotions to help ensure that their customers’ use of the data is both
                                         46
                                                                            Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 48 of 98 PageID 170


        appropriate and in accordance with their stated purpose. Sensitive marketing
        data include data pertaining to children, older adults, health care or treatment,
        account numbers, or financial transactions.

    • Randomly monitor, through seeding or other means, the use of their marketing
      databases to ensure that customers use them in accordance with their stated
      purpose.

    • If a database compiler is or becomes aware that a customer is using consumer
      data in a way that violates the law and/or DMA’s ethics guidelines, it should
      contact the customer and require compliance for any continued data usage, or
      refuse to sell the data and/or refer the matter to the DMA and/or a law
      enforcement agency.

 Comments:
    •   As a matter of clarification, database compilers are not responsible for providing notice to
        consumers regarding their information practices.
    •   The “written agreement” between a database compiler and a customer referred to in the
        guideline could be reached electronically (such as by voice recording, touch tone response,
        digital signature, or digital acknowledgement), but verbally would not be a strong enough
        standard. The point is that regardless of how databases are obtained (for example: online,
        telephone order, or CD-ROM retail purchase), database compilers and customers should
        have an agreement that states consumer data will be used ethically and legally.
    •   It should be noted that the agreement between database compilers and customers should
        include that a random monitoring process will be employed for consumer protection. It
        would be up to the parties themselves to spell out the specifics, including actions to be taken
        in case of a violation of the agreement.
    •   A “reasonable time” within which to suppress a consumer’s information upon request is not
        defined by the guideline. As a guide, 30 days appears to be reasonable. The compiler should
        decide what is reasonable, taking the consumer’s perspective into account. Compilers may
        also want to include language in their contracts advising how often suppression requests will
        be provided and encouraging their customers to honor those requests promptly.
    •   “Sensitive marketing data” means marketing data pertaining to children or older consumers,
        health care or treatment, account numbers, or financial transactions. For sensitive marketing
        data, the extra step of reviewing promotions should be taken.
    •   It is acknowledged that there are several different standards regarding at what age a person is
        an “older adult.” Ages range from 50 (AARP) to 65 and up. We urge compilers to look at
        the totality of circumstances when deciding whether there is a duty to review promotions.
    •   The inclusion of “older adults” recognizes that younger and older Americans, in some
        instances, may be particularly susceptible to certain marketing practices. Promotions directed
        to them may require a higher degree of scrutiny.
    •   Compilers who sell, lease or trade lists that contain nonprofit data are covered under this
        guideline. Similarly, nonprofits that compile marketing lists or who hire third parties to do so
        are covered as well.
    •   Political data lists to be used for political purposes are not covered under this guideline.
        However, lists containing information of a political nature that will be used for marketing

                                                 47
                                                                                           Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 49 of 98 PageID 171


        purposes are covered by this guideline. For example, a list of contributors to a candidate that
        is to be used to market a political almanac would be covered.
    •   During discussions and review of this guideline it was noted that situations will not always
        present a clear and easy choice regarding the necessity to review the marketing use of a list.
        The guideline anticipates this by requesting that the compiler exercise its best judgment in
        determining the need to review the use of a list.
    •   Pre-screened credit offers may be used only as permitted by the Fair Credit Reporting Act
        (FCRA). Thus, for purposes of this guideline, “financial transactions” do not include pre-
        screened credit offers.


 Suggested contract language:
          The following is an illustration of appropriate language that database compilers may include
 in their written (or electronic) agreements and the points they should cover to help define the rights
 and responsibilities of the compiler and customer with respect to the use of marketing data:

        “It is an express condition of this agreement (1) that the Data rented or obtained from
        Database Compiler shall be used only for lawful marketing purposes and in compliance with
        the ethical guidelines of the Direct Marketing Association, and (2) that Database Compiler
        may, upon reasonable request, require Client or Client’s agent or broker to provide Database
        Compiler with evidence showing that Client, Client’s agent or broker, or other authorized
        user, is in compliance with this condition.

 “Database Compiler reserves the right to immediately, and without further notice or refund or
 rebate, terminate this agreement if Database Compiler has reason to believe that this express
 condition is not being complied with.”

 This suggested language is just one option for defining rights and responsibilities concerning the use
 of marketing data. Contract language may be more or less strict, but should require compliance with
 applicable laws and DMA guidelines for DMA member customers (and require compliance with
 applicable laws and encourage adherence to DMA member guidelines for non-DMA member
 customers), and provide for a right of the database compiler to request proof of compliance and
 seek corrective action in the event of non-compliance by the customer.


 INFORMATION SECURITY
 Article #37
 The protection of personally identifiable information is the
 responsibility of all marketers. Therefore, marketing companies
 should assume the following responsibilities to provide secure
 transactions for consumers and to protect databases containing
 consumers' personally identifiable information against
 unauthorized access, alteration, or dissemination of data:

    • Marketers should establish information security policies and
      practices that assure the uninterrupted security of information
      systems.
                                                 48
                                                                                           Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 50 of 98 PageID 172


     • Marketers should create and implement staff policies,
       procedures, training, and responsiveness measures to protect
       personally identifiable information handled in the everyday
       performance of duties.
     • Marketers should employ and routinely reassess protective
       physical safeguards and technological measures, including
       data retention, destruction, and deletion practices, in support
       of information security.
     • Marketers should contractually require all business partners
       and service providers that handle personally identifiable
       information to ensure that their policies, procedures and
       practices maintain a level of security consistent with the
       marketer’s applicable information security policies.
     • Marketers should, in the event of a security breach where
       there is a reasonable likelihood of material harm to
       consumers, inform those consumers who may be affected as
       soon as reasonably practical, unless requested by legal
       authorities to delay such notification.

 Comment:
 •   This guideline was originally developed in January 2003 for several reasons. Inasmuch as
     protecting privacy of personally identifiable information and maintaining security of information
     are closely intertwined, DMA believed that it was important to specifically address the ethics of
     information security within the Guidelines for Ethical Business Practice. In addition, DMA wanted to
     respond to challenges issued by the Federal Trade Commission and the Organization for
     Economic Cooperation and Development, which were increasingly concerned with this issue
     globally, and asked industry association leaders to be more involved in promoting security
     among industry members and encouraging them to factor security into the design of their
     systems. These guidelines are consistent with the OECD's revised security guidelines (see
     www.oecd.org).
 •   DMA produced, in cooperation with the FTC, a Checklist of Information Security Procedures based on
     these guidelines. Information Security: Safeguarding Personal Data in Your Care can be found at:
     www.dmaresponsibility.org/InfoSecurity .
 •   Marketers should also use the DMA/Solutionary SecurCompass security and compliance
     assessment tool – see www.the-dma.org/cgi/member/solutionary. This tool (available
     only to DMA members) consists of 42 questions that mirror the Checklist of Information Security
     Procedures. This internal self-assessment gauges where your organization has addressed security
     and privacy issues appropriately, and where you may need some assistance.
 •   The FTC’s Protecting Personal Information – A Guide for Business, and other important resources are
     also available at www.ftc.gov/infosecurity .
 •   The original ethics guideline incorporated four main points as baseline requirements for
     marketers:
         1) creating policies for an overall "culture of security"
         2) developing security standards and training employees
         3) incorporating the use of appropriate technologies, and
         4) informing business partners of their responsibilities to adhere to the same
                                                  49
                                                                                             Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 51 of 98 PageID 173


           standards
 •   Without a corporate standard of security ethics and the proper training, structure and
     technologies, it would be difficult to reassure consumers of your intentions and ability to keep
     personally identifiable information secure.

 The DMA Board of Directors, in May 2008, approved updates to the guideline, in three
 important ways:

 Primarily, it added a new (fifth) bullet to address the important issue of security breaches and what
 a marketer’s responsibility is to consumers if information has been compromised. The following
 factors include the reasoning for adding to the guideline in this way:
     • Since the original guideline was approved, the issue of security breaches has emerged as an
         important concern. Over the past couple of years, breaches have occurred in numerous ways
         – through identity thieves posing as customers, stolen laptops, lost computer disks, and
         other means.
     • The media attention serves to hurt consumer trust.
     • Several states quickly passed “notice of security breach” laws.
     • The federal government has been considering a law, but has not yet come to a consensus.

 This addition is meant to convey that:
     •   Marketers should inform consumers when a breach occurs that involves sensitive
         information (generally defined as including financial account data, medically-related
         information, children’s data, or Social Security numbers) that was not encrypted.
     •   In general, marketers should not have to advise customers of a security breach when the
         information lost or stolen was encrypted.
     •   Personally identifiable information such as name and address, and public or publicly
         available information would not normally be considered sensitive.
     •   However, in determining whether to inform consumers of a security breach, marketers should
         consider how the information about consumers was used. Even if the information is not
         normally thought to be “sensitive,” its uses may be considered sensitive to some consumers.
         For example, consumers ordering certain health-related items or subscribing to adult
         magazines may be highly upset if their name and address and order information were
         misused as a result of a security breach.
     •   “Material harm” to the consumer generally means when unencrypted sensitive information
         was lost/stolen and such loss could lead to significant financial harm to the consumer,
         including identity theft.
     •   It would not make sense to require that marketers inform consumers of every incidence a
         file containing data may be temporarily misplaced, as that would be unnecessarily alarming to
         consumers.

 The third bullet was revised to add that marketers should also employ and routinely reassess
 “data retention, destruction, and deletion practices.” Such addition was meant to address this
 emerging issue (being discussed by Federal Trade Commission staff and legislators) as a consumer
 protection tool to fight identity theft.

 Lastly, the fourth bullet added the terms “contractually require” in order to reinforce that
 marketers should require their business partners and service providers to handle personally
 identifiable information at an acceptable level of security. Entering into a contract that
 requires acceptable data handling is a stronger standard of care than merely “informing” business
 partners.
                                                 50
                                                                                           Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 52 of 98 PageID 174



 Questions to Ask:
 1) In regard to Establishing information security policies and practices:
 • Have you established an internal culture of security and its supporting infrastructure, including a
     formal written plan?
 • Do you believe all employees understand the importance of keeping information secure?
 • Do you maintain confidentiality statements signed by employees when they are hired?
 • Do you regularly review your information security policies and practices?
 • Does your company maintain an adequate budget for security tools?
 • Have you considered employing network security specialists to assess your policies and practices,
     perform risk assessments and audits, and assist your company with compliance?
 • Do you report cyber attacks to law enforcement agencies?
 • Have you considered liability insurance coverage in case of any security breaches?
 • Have you created and tested a data recovery plan in case of a natural disaster?
 • Has your company established a dispute resolution plan in case of disputes arising out of
     security breaches or alleged misuse of personally identifiable information?


 2) In regard to Establishing staff policy and training measures:
 • Have you designated responsible staff to design written information security policies and
    practices and ensured their implementation throughout your company? Do you feel confident
    that you have sufficient full-time staff available for your security program?
 • Have you developed documentation and training materials to educate appropriate staff on the
    importance of information security and their responsibilities related to it?
 • Do you perform background checks as necessary before hiring employees who would handle
    sensitive information, such as financial or medical data, or data about children?
 • Do you verify employee qualifications regarding information technology, to avoid security
    breaches due to employees' lack of technological ability?
 • Do you review your information security policy with appropriate employees, as indicated by
    their position or function, promptly upon their being hired, and regularly thereafter?
 • Do you routinely audit your information security practices or systems (including when changes
    to the practices or systems are made) to assure accurate execution and to assess vulnerabilities?
    Do you revise your practices as necessary?
 • Have you decided what information is sensitive and who has access to such information? Have
    you established a process for classifying data, and appropriate levels of security for each data
    class?
 • Do you routinely monitor employee access to and use of personally identifiable information?
 • Have you set forth penalties for breaches of information security by employees and promptly
    implemented them upon discovery of any information security breach?
 • Upon termination of employees, do you ensure that appropriate processes are changed?

 3) In regard to Employing physical safeguards and technological measures, including data
    retention, destruction, and deletion practices, to ensure security of consumer
    information:
 • Do you define information security specifications for all new technologies, products, and data
    uses, and for system developments?
 • Have you considered diverse or redundant solutions for high-risk systems?

                                                51
                                                                                          Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 53 of 98 PageID 175


 •   Do you take steps to understand the security impact of any new technologies, products, or data
     uses?
 •   Do you use current virus protection programs to protect information and do you update them
     regularly?
 •   Do you pay attention to security "alerts" released by software vendors?
 •   Do you employ firewalls to protect personally identifiable information?
 •   Do you change passwords routinely and use passwords with multiple numbers and symbols?
 •   Do you put into place authentication measures, as they are available, in order to verify personnel
     and consumer use and access to personally identifiable information?
 •   Do you test information security systems to ensure that specifications are met and that data are
     secure in storage and in transit? Do you check with your software vendors to make sure they
     have tested their applications before public release?
 •   Do you compile and review audit logs for attempted intrusions?
 •   Are you able to identify potential security breaches before they occur? Do you use software
     patches as needed?
 •   Have you created an incident recovery/back-up plan, including backup software and a secondary
     site to maintain data, in case of any breaches in your information security systems?
 •   Do you have policies regarding how long customer data should be retained?
 •   Have you considered different retention and destruction standards considering the type of data,
     for example, typical personally identifiable data such as name, address, and what was purchased
     versus sensitive data such as credit card or other financial account information, health-related
     data, data about children, Social Security numbers)?
 •   How would your customers (and potential customers) view your data retention, destruction, and
     deletion practices (for example, is it a positive customer service when consumers do not have to
     give out credit card information they previously provided)?
 •   How are customer data protected?
 •   How should data be disposed of or destroyed? Have you put into place a system to eradicate
     data from equipment prior to disposal?
 •   Are sensitive data (specifically, financial, health, children’s, Social Security) encrypted?

 4) In regard to Contracting with business partners and vendors to ensure consistency with
    the marketer's own security policies:
 • Do you consider security ramifications before sharing networks with your business partners and
    vendors?
 • Do you assure yourself that you understand the nature of any intended use of a list and that the
    list does not violate any of the ethical guidelines?
 • Do you decoy and monitor the data practices of your business partners?
 • Do you take steps to avoid unusual or suspicious list requests?
 • Have you considered a sample notice to your business partners and vendors, for example:
    [Marketer's] security policies are set forth below. [Marketer] expects [partner/vendor] to ensure that its security
    policies are consistent with and do not compromise [Marketer's] protection of personally identifiable information in
    any way.

 5) In regard to Informing consumers of a security breach: (several points relevant to security
    breaches are also asked in 1 – 4 above)
 • Do you have a plan for informing consumers in the case of a security breach that warrants
    disclosure (e.g., information was of a sensitive nature and was not encrypted)?
 • Are there others (in addition to consumers) who need to be notified of the breach?
                                                         52
                                                                                                         Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 54 of 98 PageID 176


 •   Have you considered providing any assistance to consumers (in the form of credit report
     monitoring, etc) if sensitive information was breached?
 •   Have you taken steps to close off existing vulnerabilities and threats?




 Online Marketing
 This section of the guidelines covers Online Information,
 Commercial Solicitations Online, E-Mail Authentication, Use
 of Software or Other Similar Technology Installed on a
 Computer or Similar Device, Online Referral Marketing, and
 E-mail Appending. These guidelines are minimum
 standards DMA members are required to follow when
 marketing online. "Best practices" examples are given for
 those marketers wishing to exceed the basic standards.

 Online Information

 Article #38
 Notice to Online Visitors
 1. If your organization operates an online site, you should make your
 information practices available to visitors in a prominent place on your Web
 site's home page or in a place that is easily accessible from the home page.
 The notice about information practices on your Web site should be easy to
 find, read, and understand so that a visitor is able to comprehend the scope of
 the notice. The notice should be available prior to or at the time personally
 identifiable information is collected.
 Comment:
 •   One of the best ways to provide notice to consumers is to have a privacy icon or symbol on
     your home page that would link to your company's privacy policy. The icon could note "click
     here for our privacy policy" or words to that effect.
 •   Notice does not have to be on every page of your Web site in order to be conspicuous to
     consumers, but linking at all points where personally identifiable information is collected is the
     best way to ensure consumers will see your notice.
 •   "Easy to find, read and understand" basically means that your policy notice is available from
     your Web site's home page in readable print, not obscured by design elements, and that your
     privacy policy is written in plain English.
 •   Marketers need provide notice only if information about consumers is personally identifiable
     information, not if you just use aggregate data to help make improvements to your site.


                                                  53
                                                                                             Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 55 of 98 PageID 177


 Questions to Ask:
 •   Do you have a link to your policy in a prominent place or places on your Web site?
 •   Do you believe that the average consumer would view your privacy policy as prominent and
     easily accessible from your Web site's home page?
 •   Have you written your policy in plain, easy-to-read English so that it is understandable at a high
     school level?
 •   Are the print, format, and design of the text easy to read?

 2. Your organization and its postal address, and the Web site(s) to which the
 notice applies should be identified so the visitor knows who is responsible for
 the Web site. You also should provide specific contact information so the
 visitor can contact your organization for service or information.
 Comment:
 •   It increases consumer confidence to know your company's address. If consumers know where a
     company is physically located, they can more easily verify that the site they are viewing is the
     authentic Web site of your company. (Fraudulent operators can copy sites of reputable
     companies, harming both consumers and legitimate businesses.)
 •   Listing a physical address separates legitimate businesses from those who may be disreputable
     and do not want to be found. Law enforcement is facilitated when a physical address is listed,
     thus helping legitimate businesses as well.
 •   Consumers may need to contact your company for any of the following: to inquire about the
     status of a purchase they made, to seek help with a service problem, to get more information
     about one of your services (or for other reasons). If your company has different contacts for
     different purposes, you should list all of them on your Web site. Online contact information
     should be available since the consumer is presumably disposed to do business online.

 Questions to Ask:
 •   Does your Web site include your company's physical address?
 •   Is it clear to consumers who is responsible for your Web site?
 •   Does your site include specific contact information that consumers can use to get their questions
     or concerns answered or to get the service they require?

 3. If your organization collects personally identifiable information from
 visitors, your notice should include:
 ¾   The nature of personally identifiable information collected about individual
     visitors online, and the types of uses you make of such information,
     including marketing uses that you may make of that information.

 Comment:
 •   Consumer confidence is increased if consumers know what information is collected and how
     that information will be used.
 •   DMA's Online Privacy Policy Generator can assist you with developing your privacy notice.
     Your notice is essentially completed after answering a series of questions based on your
     company's information practices. This online tool can be found at www.the-
     dma.org/privacy/creating.
                                                 54
                                                                                            Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 56 of 98 PageID 178


 •   The DMA has also developed the Children's Privacy Policy Generator to meet the notice
     requirements of the Children's Online Privacy Protection Act (www.the-
     dma.org/privacy/childrensppg2), and the GLB Privacy Policy Generator to meet the
     notice and opt-out requirements of the Gramm-Leach-Bliley Act (www.the-
     dma.org/glb/createprivacy).
 •   Personally identifiable information would include, for example:
         - e-mail addresses of visitors to your Web site;
         - e-mail addresses of those who post messages to your bulletin board;
         - e-mail addresses of those who communicate with your company via e-mail;
         - e-mail addresses of those who make postings to your chat areas;
         - user-specific information on what pages consumers access or visit; and
         - information volunteered by consumers, such as survey information and/or site
            registrations. (Information obtained in this way could include gender, age range, presence
            of children, presence of pets, income range, etc.)
 •   Information collected could be used by you in many different ways, among them:
         - for internal review and then discarded;
         - to improve the content of your Web page;
         - to customize the content and/or layout of your page for each individual visitor;
         - to notify visitors about updates to your Web site;
         - by your company to contact consumers for marketing purposes; and
         - given to other marketers or to agents.

 Questions to Ask:
 •   Does your Web site notice clearly describe what personally identifiable information is collected?
 •   Does your notice state, in easily understandable terms, how each type of information will be
     used by your company?

 ¾   Whether you transfer personally identifiable information to third
     parties for use by them for their own marketing and the mechanism
     by which the visitor can exercise choice not to have such information
     transferred.

 Comment:
 •   If it is the case, consumers should understand that other marketers, besides your company, are
     using data about them. In order to gain consumer confidence and trust, marketers should focus
     on providing clear notice to consumers, and the opportunity for consumers to opt out of having
     information about them transferred to other marketers.
 •   Third parties who could be the recipient of personally identifiable information and use the data
     for their marketing could be unrelated entities, but could also include company affiliates,
     marketing partners, and cooperative databases.
 •   Requests for opting out of having information transferred should be honored promptly.

 Questions to Ask:
 •   Does your Web site notice clearly explain whether personally identifiable information is
     transferred to third parties?
 •   Does the notice explain what relationship the third party marketers have with your company, for
     instance, an affiliate, a marketing partner, or a member of a cooperative database?
 •   Does your notice explain how consumers may request that information not be transferred?
                                                 55
                                                                                           Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 57 of 98 PageID 179


 •   Do you have systems in place for promptly acknowledging and processing opt-out requests to
     prevent transfer to other marketers?
 •   Are the staff who handle customer service properly trained to identify and respond to such
     requests?

 ¾   Whether personally identifiable information is collected by, used by
     or transferred to agents (entities working on your behalf) as part of
     the business activities related to the visitor’s actions on the site,
     including to fulfill orders or to provide information or requested
     services.

 Comment:
 •   "Agents" are the people working directly for you to serve and support your relationship with
     your customers. They are not the same as third party marketers.
 •   Agents include such service entities as delivery companies, print and letter shops, computer
     service bureaus, ad servers, fulfillment houses, credit card processors, and other companies
     working on the marketer's behalf to provide information or service to consumers.
 •   Consumers should be told that information has to be transferred to other entities so their orders
     and requests can be fulfilled.
 •   Marketers need to give notice of information transfer to agents, but do not need to give
     consumers the opportunity to opt out of transferring data to support their own orders. That is
     because opting out could not be honored, since transfer must take place in order for fulfillment
     and customer service to take place.

 Questions to Ask:
 •   Does your Web site notice clearly explain whether personally identifiable information is
     collected, used by or transferred to agents?
 •   Does the notice explain that these are entities working on your behalf to fulfill consumers'
     requests?

 ¾   Whether you use cookies or other passive means of data collection, and
     whether such data collected are for internal purposes or transferred to third
     parties for marketing purposes.

 Comment:
 •   "Cookies" tag information about individuals and what they do online: a "cookie" is a note your
     Web site feeds to the consumer's computer when the consumer visits your site. If that computer
     returns to your site, your site will "recognize" the computer and you can present a targeted
     message or offer, based on past behavior.
 •   Cookies and other passive data collection tools, including Web "bugs," "bots," and "spiders," are
     often portrayed negatively and as intrusive to consumers' privacy. When these tools are used
     without consumer knowledge, consumers can be concerned that information is collected and
     used without their knowledge. Therefore, it is important for marketers to explain to consumers
     the positive ways in which cookies are utilized, and how consumers can benefit from their use.
     For example, cookies are used to personalize their visits, remember their preferences, or help tag
     items for their shopping baskets.

                                                 56
                                                                                           Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 58 of 98 PageID 180


 •   Your notice should include not only how your company uses cookies, but whether information
     gained from cookies is made available to others for marketing purposes.
 •   Your notice should also inform consumers that, if they choose to, they can stop cookies by a
     setting in their browser.

 Questions to Ask:
 •   Does your Web site notice state whether you use cookies or other passive means of collecting
     personally identifiable information?
 •   Does your notice state what you use the personally identifiable information collected from
     cookies for?
 •   Do you state whether you use information gleaned from cookies for internal purposes only, or
     are the data transferred to other marketers?

 ¾   What procedures your organization has put in place for accountability and
     enforcement purposes.


 Comment:
 •   The Federal Trade Commission and the European Union, among others, have identified the
     concept of "accountability" as one of the main "Fair Information Practices." Accountability
     means that you have a process in place that you follow to make sure you adhere to your privacy
     policy. It also means that if there is a privacy breach, there is an enforcement mechanism in
     place to fix the problem.
 •   This process and mechanism could be either internal or handled by some other entity you use to
     oversee adherence to your privacy policy. Such third party entity could include the Council of
     Better Business Bureaus, TrustE, or DMA.
 •   Your Web site notice should include a specific contact within your company, and/or the third
     party entity, for a consumer to contact regarding a question or problem with your privacy policy.

 Questions to Ask:
 •   Does your Web site's notice include a contact consumers can use internally if they feel you are
     not living up to your privacy policy?
 •   Does your notice include what, if any, third party enforces your privacy policy on your behalf,
     including how to contact that entity in case of a dispute regarding your handling of personally
     identifiable information?

 ¾   That your organization keeps personally identifiable information secure.

 Comment:
 •   One of the biggest barriers to consumers conducting commerce online is the fear that
     information about them, especially sensitive financial information, may not be secure, and that
     they could be harmed by such crimes as credit card or identity fraud. You should, therefore,
     reassure consumers for the benefit of your company as well as the general well-being of the
     industry, that your company places a high priority on data security.
 •   Without divulging the particulars of how your company keeps information secure, your notice
     should indicate that you use up-to-date security protocols, both internally, such as keeping data
     physically secure, and externally, as when data may be transmitted or shared with others.
                                                 57
                                                                                           Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 59 of 98 PageID 181



 Questions to Ask:
 •   Do you have in place reasonable protocols and technologies to protect data in storage and in
     transit?
 •   Does your Web site explain to consumers in a reassuring way that personally identifiable
     information is kept securely?
 •   Have you reviewed DMA guidelines on security and Information Security: Safeguarding Personal Data
     in Your Care (see www.dmaresponsibility.org/InfoSecurity)?

 4. If you knowingly permit network advertisers to collect information on their
 own behalf or on behalf of their clients on your Web site, you should also
 provide notice of the network advertisers that collect information from your
 site and a mechanism by which a visitor can find those network advertisers to
 obtain their privacy statements and to exercise the choice of not having such
 information collected. (Network advertisers are third parties that attempt to
 target online advertising and make it more relevant to visitors based on Web
 traffic information collected over time across Web sites of others.)
 Comment:
 •   Consumers should be informed about third party network advertisers that collect data on your
     Web site. Likewise, they should be informed whether such data collected are transferred to third
     parties for marketing purposes.
 •   Third party network advertisers (also known as ad servers) should be specifically named, so that
     a visitor to your Web site knows who to contact to get information about that network
     advertiser's privacy policy and to opt out, if desired.
 •   Third party network advertisers' privacy policies themselves do not have to be included on your
     company's Web site; a link to each company and its policy is a recommended way of
     accomplishing consumer notice.
 •   As with cookies, it is recommended that you explain to consumers the purpose of allowing third
     party network advertisers to collect information on your site. (Unlike cookies, which visitors
     cannot see, "banner" or "pop-up" ads are quite visible; they are, in fact, designed to attract
     visitor attention and have the visitor click through for more information on the subject of the
     ad.) Visitors should be informed of benefits to them, such as providing a more positive
     shopping experience.

 Questions to Ask:
 •   If you have relationships with network advertisers who collect information from your Web site,
     does your notice clearly state that this is the case?
 •   Does your Web site notice disclose who the network advertisers are, and provide a contact point
     for visitors to read their privacy policies and have the chance to opt out of information
     collection by each ad server?
 •   Does your Web site contain a link to network advertisers' privacy policy notices?

 5. If your organization’s policy changes materially with respect to the sharing
 of personally identifiable information with third parties for marketing
 purposes, you will update your policy and give consumers conspicuous notice
 to that effect, offering an opportunity to opt out.
                                                 58
                                                                                          Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 60 of 98 PageID 182


 Comment:
 •   "Doing the right thing" when there is a major change in your privacy policy means alerting
     consumers to any change that would affect the previous choices they made, and giving them the
     opportunity to react to the new policy.
 •   A material change, from the consumer perspective, is one where there are fewer restrictions
     placed on sharing personally identifiable information with third parties for marketing purposes.
     For instance, your policy may change from not sharing information with other marketers, to
     renting lists of customer names to other marketers. Or, you may begin participating in a
     cooperative database, in which personally identifiable information is shared with other
     catalogers.
 •   Marketers immediately incur additional business risks if their policies become less restrictive.
     Therefore, you should be prudent in making sure that you let visitors know as soon as possible
     about any less restrictive privacy policy. Make sure that you do not use personally identifiable
     information collected under the new policy until you have provided notice and allowed a
     reasonable time period for consumers to opt out of having information shared from that time
     forward. Thirty days is a reasonable time for consumers to respond to your notice.
 •   Your policy cannot be changed retroactively; in other words, data collected under your old
     policy cannot be used as per your new policy without notice to the consumer.
 •   At a minimum, you should post clear and conspicuous notice on your Web site that alerts
     visitors to the policy change. Other ways of "conspicuously" notifying consumers include, for
     example, "pop-up" notices or flashing signs on your Web site which serve to inform returning
     visitors to click onto your new privacy policy, or sending e-mail notices to consumers.
 •   You can assume after a reasonable time period that consumers who have not opted out do not
     object to the new policy. Notwithstanding this, however, it may be more prudent to honor the
     consumer's choice regarding data collected under your old policy if you don't hear from the
     consumer.
 •   Requests for name removal should be honored promptly.

 Questions to Ask:
 •   Do you have a mechanism or system in place for promptly notifying consumers of any material
     change in your privacy policy?
 •   Does your new notice clearly explain the nature of the change?
 •   Do you allow enough time (at least 30 days) for consumers to review the notice and respond
     with an opt-out request, if they desire?
 •   Do you have a system for tracking consumers who let you know that they do not want
     personally identifiable information shared under your new policy?
 •   Do you promptly honor requests for name removal?

 Honoring Choice
 You should honor a visitor's choice regarding use and transfer of personally
 identifiable information made in accordance with your stated policy. If you
 have promised to honor the visitor's choice for a specific time period, and if
 that time period subsequently expires, then you should provide that visitor
 with a new notice and choice. You should provide choices of opting out online.
 You may also offer opt-out options by mail or telephone.


                                                59
                                                                                         Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 61 of 98 PageID 183


 Comment:
 •   Not adhering to your own privacy policy is a breach of industry self-regulation and consumer
     confidence, and of federal law.
 •   Time frames for honoring privacy choices can differ from marketer to marketer, including
     anywhere between a year and infinity, for example. Since consumers' e-mail addresses frequently
     change, many online marketers choose limited time periods.
 •   If your notice's stated time period is expiring, then the visitor should be furnished a new notice
     and choice.
 •   Notice should ideally be furnished by e-mail, but it could be furnished by posting a notice on
     your Web site. The Web site could indicate, for example, that visitors' requests not to have data
     about themselves shared one year ago are now expiring. The notice would ask visitors to register
     their preferences again.
 •   Most consumers would reasonably expect that if they do not register a new preference,
     information about themselves would not be used after the stated time period.

 Questions to Ask:
 •   Does your Web site policy indicate a specific time for honoring visitors' privacy preferences?
 •   Do you have a mechanism or system for alerting consumers that the time has lapsed and they
     should re-register their preferences with you?
 •   Do you offer opt-out choices by e-mail?
 •   How do you track Web site visitors who saw the new notice and opt-out option?
 •   Do you discontinue the use of data provided by consumers before the time expiration if they do
     not register their choices again?

 Providing Access
 You should honor any representations made in your online policy notice
 regarding access.

 Comment:
 •   Some companies offer the opportunity to consumers to check their transaction records and to
     correct inaccurate data. If your company makes any public statements about consumer access to
     information, the promises should be kept.
 •   Individuals usually request access to data, such as contact information, registration, application
     or enrollment information, consumer preferences regarding information exchange, and recent
     transaction/purchase information in order to assure their accuracy.
 •   DMA recommends that you give consumers "reasonable access" to the information that will
     answer these customer service questions. You should also take reasonable steps to verify the
     identity of the individual requesting access, indicate a time frame to the consumer in which the
     request will be honored, and make requested corrections as appropriate.
 •   Consumers should agree to any fees you may charge for data access before work is initiated to
     retrieve the requested data.

 Questions to Ask:
 •   Does your company state in its privacy policy or elsewhere that consumers can have access to
     information about them?
 •   If so, does your policy state what your procedures are for releasing information to requesting
     individuals?
                                                 60
                                                                                           Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 62 of 98 PageID 184


 •   Have you trained your customer service personnel to identify and properly handle or refer
     requests for access?
 •   Have you assigned particular staff to handle consumer requests for access to data (and
     correction, if appropriate)?
 •   What kinds of information do you make available, and how far back in time do you research
     your records?
 •   Do you make a reasonable effort to verify the identity of individuals before releasing
     information to them?
 •   If you charge a fee for accessing information, do you notify consumers of the fee and get their
     permission before proceeding?

 Data Security
 Your organization should use security technologies and methods to guard
 against unauthorized access, alteration, or dissemination of personally
 identifiable information during transfer and storage. Your procedures should
 require that employees and agents of your organization who have access to
 personally identifiable information use and disclose that information only in a
 lawful and authorized manner.

 Comment:
 •   It is important to maintain data security, and to let your Web site's visitors know that your
     company keeps personally identifiable information secure, in order to build consumer trust.
 •   For assistance, see the security checklist developed by DMA in conjunction with the FTC at
     www.dmaresponsibility.org/InfoSecurity , and other resources listed under Article #37.

 Questions to Ask:
 •   Has your company implemented measures to provide secure transactions for consumers?
 •   Are you confident that data are kept physically secure when in storage, and in the process of
     transfer?
 •   Do you use current security and encryption technologies to ensure that consumer data are
     secure?
 •   Do you have a security policy concerning employee and agent access to data?
 •   Are employees instructed on your security policy and routinely monitored to ensure their
     compliance?
 •   Are visitors to areas where personal data are stored and processed specifically authorized?
 •   Are your security practices routinely audited to assess any weaknesses and to assure that policies
     are followed?

 Visitors Under 13 Years of Age
 If your organization has a site directed to children under the age of 13 or
 collects personally identifiable information from visitors known to be under 13
 years of age, your Web site should take the additional steps required by Article
 #16 of the Guidelines for Ethical Business Practice and inform visitors that
 your disclosures and practices are subject to compliance with the Children's
 Online Privacy Protection Act.

                                                 61
                                                                                           Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 63 of 98 PageID 185


 Comment:
 •   Article #16 of the Guidelines for Ethical Business Practice says, among other things, that marketers
     should not collect personally identifiable information online from a child under 13 without prior
     parental consent or direct parental notification of the nature and intended uses of such
     information online and an opportunity for the parent to prevent such use and participation in
     the activity.

 Questions to Ask:
 •   Is your Web site directed to visitors under the age of 13, or does your company collect
     personally identifiable information from visitors who are under that age?
 •   Do you have systems in place and staff responsible for assuring adherence to the Children's
     Online Privacy Protection Act (COPPA)?

 The DMA has tools you can use if you market online to children:

         The Children's Privacy Policy Generator was designed to meet the notice requirements of
         the Children's Online Privacy Protection Act (COPPA). Like the Privacy Policy Generator,
         a marketer answers a series of questions online about its information collection and
         sharing practices, which generates a customized policy to be modified and reviewed
         and then posted on your Web site. The Children's Privacy Policy Generator can be found
         at: w ww .t he - dma .o r g / p r iv ac y/ ch il d re n sppg.

         How to Comply with the Children's Online Privacy Protection Rule was developed in
         cooperation with the Federal Trade Commission to help marketers understand and
         comply with COPPA, a federal law implemented by the FTC. It is located online at:
         ww w .t he -dma .or g/p r iv ac y/Howt oC ompl yw it hCOP P A-P DF Ve rs ion .


 Accountability
 There should be a meaningful, timely, and effective procedure through which
 your organization can demonstrate adherence to your stated online
 information practices. Such a procedure may include: 1) self or third party
 verification and monitoring, 2) complaint resolution and 3) education and
 outreach. This can be accomplished by an independent auditor, public self-
 certification, a third party privacy seal program, a licensing program,
 membership in a trade, professional or other membership association or self-
 regulatory program, or being subject to government regulation.


 Comment:
 •   You should advise visitors of procedures your organization has put in place for accountability
     and enforcement. Accountability means you have a process in place that you follow to make
     sure you adhere to your privacy policy. It also means that if problems occur, there is an
     enforcement mechanism to correct them.
 •   There are several ways in which you can be held accountable to your online privacy policies,
     including the following examples: being a member of a trade association, such as DMA, which
     administers a membership seal and the Commitment to Consumer Choice and has enforcement
     capabilities; applying for a third party privacy seal program, such as TrustE or the Better

                                                  62
                                                                                             Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 64 of 98 PageID 186


     Business Bureau's online seal; or having an independent firm audit your company on a yearly
     basis.
 •   Your company may also monitor itself and have an internal compliance and complaint
     resolution process.
 •   Whatever your accountability mechanism is, you should summarize it on your Web site in plain
     English so that it is easy for visitors to understand and use.

 Questions to Ask:
 •   Do you have a procedure or program in place that holds your company accountable for its
     information practices?
 •   Are your employees knowledgeable as to what the procedure/program is?
 •   Do you notify Web site visitors about your procedure/program and how to access it if they have
     a dispute regarding your privacy practices? Does your notice include specific contacts, including
     at any third party organization you may be responsible to?
 •   Do you maintain records as to any monitoring program you have in place?



 COMMERCIAL SOLICITATIONS ONLINE

 Article #39
 Marketers may send commercial solicitations online under the following
 circumstances:
    • The solicitations are sent to the marketers' own customers, or
    • Individuals have given their affirmative consent to the marketer to
       receive solicitations online, or
    • Individuals did not opt out after the marketer has given notice of the
       opportunity to opt out from solicitations online, or
    • The marketer has received assurances from the third party list provider
       that the individuals whose e-mail addresses appear on that list:
              • have already provided affirmative consent to receive
                 solicitations online, or
              • have already received notice of the opportunity to have their e-
                 mail addresses removed and have not opted out, and
    • The individual is not on the marketer’s in-house online suppression list.
 Comment:
 •   Marketers need to be in compliance with the federal CAN-SPAM law. DMA's FAQs
     (www.the-dma.org/cgi/member/spamfaq), and graphic representations of legitimate vs.
     misleading or fraudulent e-mail (www.the-dma.org/antispam/E-mail_Chart.pdf) should
     be consulted.
 •   "Affirmative consent" is when the consumer has to take an action before being added to an e-
     mail list, for example, through a check-off box. It is another way of saying "permission was
     granted" or "the individual said yes" or "the consumer opted in." The overriding principle here is
     that consumers on your lists, and on lists you received from others should have either agreed to
     receive e-mails, or, at a minimum, should have been given notice and the choice to opt out.
                                                 63
                                                                                          Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 65 of 98 PageID 187


 •   Online "solicitations" are e-mails that are sales messages or advertisements. If you send an e-mail
     notifying a consumer on the status of an order, or any other customer service matter, such as
     updating account information, or acknowledging a transaction, payment, or communication, that
     is not a solicitation and these guidelines would not apply. When such customer service messages
     and sales messages or advertisements are combined within the same e-mail, these guidelines
     would apply.
 •   Point one is the principle that you can contact your own customers online, even if the prior
     relationship with them was conducted in another medium. This also allows for e-appending, for
     example, obtaining your customer's e-mail address from a directory or listing based on their
     physical address information. "Customers" include individuals with whom marketers have
     previously conducted business (e.g., they have made a purchase or donation) or individuals who
     have contacted a marketer or the marketer's agent and included their e-mail addresses. Examples
     of such contacts could include requests for information, responses to questionnaires or surveys,
     product registrations, or responses to sweepstakes or contests.
 •   Points two and three apply to your own actions: that consumers gave you permission to contact
     them by e-mail, or they did not opt out of receiving e-mail solicitations when you provided them
     notice. The guideline allows you to send individuals (customers or prospects) at least one e-mail
     solicitation, and if recipients do not ask you to stop, you can continue to send them solicitations
     online.
 •   Since point four relates to third party lists, permission would have been granted to the third
     party marketer (or the marketer's agent) who is sharing the e-mail list with your company. In
     other words, it is the original marketer's responsibility to provide the individual with notice and
     an opt-out opportunity (for example, a check-off box) before renting or exchanging the e-mail
     addresses with your company.
 •   Your responsibility is to ask the list provider whether permission was granted or opt-out notice
     was given, and to be reasonably reassured of the answer before proceeding to send e-mail
     solicitations to consumers on the list.
 •   Marketers should be aware that some Internet Service Providers (ISPs) have policies to block the
     receipt of unsolicited commercial e-mail. A marketer should take into account the e-mail policies
     of the destination ISP because that is one way of ensuring that your messages will be delivered.

 Questions to Ask:
 •   Do you ask your customers whether they wish to receive e-mail communications, including
     solicitations, from your company and from other marketers? Do you provide a means for
     individuals to easily register their preferences?
 •   If you e-mail commercial solicitations to individuals who are not currently your customers, do
     you have their consent to receive solicitations? Or, have the individuals on your list previously
     been given notice and the opportunity to opt out of receiving commercial e-mail from your
     company?
 •   If you receive an e-mail list from another entity, have you asked that list provider whether the
     individuals on the list have given permission to receive e-mail solicitations? Or, do you know
     whether the individuals on the rented list have been provided notice and the opportunity to opt
     out of having their names transferred?
 •   Do you include a provision in your list rental contract stating that list providers must obtain
     consumer permission or give notice and opt out to consumers?
 •   If you rent your customer lists to other marketers, do you first ascertain
     how the lists will be used, to make sure they are not used for promotions that may violate any of
     the Guidelines for Ethical Business Practice?

                                                 64
                                                                                           Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 66 of 98 PageID 188


 •       Do you know the policies of major destination Internet Service Providers concerning the
         sending of e-mails?




                                               Best Practices:
     •     Include a link to your privacy statement at the point of collection of an
           e-mail address, as well as each subsequent e-mail, for easy access to
           your notice.
     •     At the point of collecting consumers' e-mail addresses (either online or
           offline), provide consumers with a clear and conspicuous way to find out
           how the marketer will use their e-mail address.
     •     Ask consumers whether they want to receive solicitations by providing an
           unchecked box for them to check their preferences.
     •     Send an e-mail acknowledging that you are in receipt of their
           agreement to receive e-mails from you and/or from third party
           marketers.
     •     Include some reference within the first e-mail message to remind
           customers how you obtained their e-mail address, what they signed up
           for, and why they are receiving the e-mail. When using a third party list,
           the source should be identified in your solicitation to remind the
           consumer of where the permission was granted.
     •     One way to be reasonably reassured as to whether permission was
           granted, or opt-out notice was given, to a list provider is to include a
           provision in your list rental contract that states the obligation of the list
           provider to obtain consumer permission or give notice and opt out.
     •     Test the mechanism third-party list providers used to obtain a list before
           using their list to make sure that consumers receive adequate notice and
           the opportunity to opt out. Test where and how e-mail addresses are
           collected to be sure that your intended list use is consistent with how it
           was advertised and that it abides by these online guidelines.
     •     Familiarize yourself with the e-mail policies of the top Internet Service
           providers before sending e-mails to their subscribers.
     •     Familiarize yourself with the e-mail policies of the top Internet Service
           Providers before sending e-mails to their subscribers.


 Within each e-mail solicitation, marketers should furnish individuals with a
 notice and an Internet-based mechanism they can use to:
 ¾ request that the marketer not send them future e-mail solicitations, and
 ¾ request that the marketer not rent, sell, or exchange their e-mail addresses
    for online solicitation purposes.

                                                   65
                                                                                           Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 67 of 98 PageID 189


 If individuals request that their names be removed from the marketer’s in-
 house online suppression list, then the marketer may not rent, sell or exchange
 their e-mail addresses with third parties for solicitation purposes.

 The above requests should be honored within ten business days, and the
 marketer’s opt-out mechanism should be active for at least 30 days from the
 date of the e-mail solicitation.
 Comment:
 •   This part of the guideline states that every commercial e-mail you send should allow consumers
     to tell you that they want you to stop sending such e-mails, and that their names should not be
     included on lists you transfer to other marketers.
 •   Specific instructions on how to opt out do not need to be included in the e-mail itself, though
     they could be. An example of unsubscribe language would be: "To unsubscribe from this e-mail
     list, reply to this e-mail with unsubscribe in the subject line."
 •   A link to a suppress mechanism with instructions as to how to opt out also fulfills this
     requirement. The link should say something to the effect of: "Click here for unsubscribe
     options." Note that simply providing a link marked "Privacy Policy" does not make clear to
     consumers how they can opt out of receiving future e-mails from your company.
 •   Any consumer requests for suppression should be honored, and action should be taken
     expeditiously. Consumers would reasonably expect that, in the online medium, you would be
     able to act on their requests quickly. The CAN-SPAM law requires that opt-out requests be
     honored within ten business days, and that the opt-out mechanism be active for at least 30 days
     from the date of the solicitation. (This and other relevant Guidelines were amended to reflect
     specific requirements of CAN-SPAM.)

 Questions to Ask:
 •   Do all of your e-mail solicitations include a notice of how the recipient can request not to
     receive future e-mails from your company? Do the e-mails include notice of how the recipient
     can opt out of having his or her e-mail address transferred to other marketers?
 •   If your e-mails include a link to a suppress mechanism on your Web site, is the description of
     the link clear?
 •   Do you have in place a system for removing, as requested, individuals' e-mail addresses? Do you
     let individuals know their requests have been taken care of?
 •   Are you operating in accordance with CAN-SPAM?




                                                66
                                                                                         Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 68 of 98 PageID 190




                                                 Best Practice:

•       To ensure that an e-mail address can be accurately matched and suppressed,
        a marketer should include the consumer's e-mail address in the unsubscribe
        instructions. For example, "You are currently subscribed as name@domain.com.
        Please reply with "unsubscribe" in the subject line if you no longer wish to
        receive your weekly updates."
•       Provide a clear and easy method for consumers to opt out -- for example, a link
        to a one click away unsubscribe mechanism for your e-mails.
•       Unsubscribe requests should be processed automatically and promptly, upon
        receipt. (Where a system is not in place for automatic suppression, a
        reasonable time frame -- which is required by law -- is to suppress the e-mail
        address within 10 business days.)



    Only those marketers that rent, sell, or exchange information need to provide
    notice of a mechanism to opt out of information transfer to third-party
    marketers.

    Comment:
    •    Consumer notice of information exchange with third parties is not applicable in situations where
         you do not exchange or transfer information to other marketers.

    Questions to Ask:
    •    If you transfer information to other marketers, do you provide notice and the opportunity to opt
         out to individuals on your list?
    •    Do you honor any opt-out requests within 10 business days, as required?
    •    Do you honor such opt-out requests permanently, per the CAN-SPAM Act?

    Marketers should process commercial e-mail lists obtained from third parties
    using DMA’s e-Mail Preference Service suppression file. E-MPS need not be
    used on one's own customer lists, or when individuals have given affirmative
    consent to the marketer directly.

    Comment:
    •    Following the same principle as with the Mail Preference Service, marketers must remove
         individual names before prospecting, according to the wishes of individuals who register for
         DMA's name-removal services.
    •    You do not need to remove your own customers who may be on e-MPS because you have a
         business relationship with them. Similarly, individuals who have checked opt-in boxes or
         otherwise gave permission to receive commercial e-mail can be contacted. (Although it is not
         required when the lists you use are permission-based, using e-MPS can provide an extra level of
         privacy protection for those consumers who are especially concerned about privacy.)
    •    Even if someone is given an opportunity to opt out of e-mail address sharing originally, any
         marketer who rents the e-mail address for prospecting should use e-MPS for suppression.
                                                    67
                                                                                             Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 69 of 98 PageID 191


 •   Service providers that are DMA members are required to take steps to comply with these
     guidelines, including endorsing use of DMA's e-MPS file and documenting efforts to encourage
     their clients to comply.
 •   Subscriber information for e-MPS is available (in downloadable form) at
     www.preference.the-dma.org/products/empssubscription.


                                           Best Practice:

 You should use and/or inform all DMA member clients that they should use e-
 MPS when processing third party e-mail lists, and require all non-member clients
 who refuse to use e-MPS in connection with third party e-mail lists to sign an
 appropriate waiver acknowledging their refusal to use e-MPS as requested.




 Solicitations sent via e-mail should disclose the marketer's identity and street
 address. The subject and “from” lines should be clear, honest, and not
 misleading, and the subject line should reflect the actual content of the
 message so that recipients understand that the e-mail is an advertisement. The
 header information should be accurate. A marketer should also provide
 specific contact information at which the individual can obtain service or
 information.

 Comment:
 •   Individuals should be able to easily understand who sent the e-mail they received. The subject
     line should not claim "your personal account information attached" if that is not the case or is
     not the primary purpose of the e-mail, for example, because such a heading has the potential to
     mislead. Likewise, a subject line should not state "Open this for your free gift" unless there is an
     attachment with a certificate for merchandise or service that can be obtained without conditions
     to the consumer.
 •   The use of invalid, forged, or fraudulent information used to direct messages (e.g., making it
     appear as though the e-mail were from a different entity), use of invalid or non-existent domain
     names, or any other means of deceptive addressing is not appropriate or acceptable, and is
     illegal. Legitimate marketers do not use techniques meant to obscure the source of the e-mail.
 •   If you use an agent to deliver your e-mail campaigns on your behalf, it is not considered
     fraudulent to publish the marketer's name in the "from" line.
 •   It should always be possible to send a reply to an e-mail, and the full e-mail headers should
     accurately identify the sender of the e-mail as specified in standard mail transfer protocol
     ("SMTP").
 •   This guideline does not mean that the e-mail or its subject heading must include "ADV" or "this
     is an advertisement" or similar terminology (unless such language is required by the laws of the
     states into which you are sending e-mail). However, it should be understood by the recipient
     that the e-mail is an advertisement.
 •   Consumer confidence is greatly enhanced if the e-mail includes specific contact information for
     your company. Your company's physical street address should be included in the e-mail.

                                                  68
                                                                                             Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 70 of 98 PageID 192


 •   To assist e-mail marketers who wish to improve their response rates and best practices
     education, DMA has developed seminars, white papers, research, and regular educational
     opportunities. To find out more, refer to www.the-dma.org .

 Questions to Ask:
 •   Do consumers reasonably understand that the e-mail is a sales message?
 •   Are consumers able to easily see that the e-mail is from your company? Is your company's
     physical street address on the e-mail itself?
 •   Does the e-mail include specific contact information so that the recipient can obtain information
     or service?
 •   Is the e-mail straight-forward in its message and unlikely to be misconstrued?
 •   Does the subject line reflect the actual content of the e-mail's message?
 •   Have legal counsel reviewed your e-mail for compliance with the CAN-SPAM law?




                                             Best Practice:

 Certain types of e-mail including fraudulent and deceptive marketing
 messages are regulated by the Federal Trade Commission (and some states)
 and marketers who violate these laws can be held accountable and fined
 accordingly. Marketers should help fight fraud by reporting what they believe
 to be deceptive e-mail solicitations to the Federal Trade Commission at
 spam@uce.gov.


 E-MAIL AUTHENTICATION

 Article #40
 Marketers that use e-mail for communication and transaction purposes should adopt
 and use identification and authentication protocols.

 Comments and Questions/Answers:
     •   DMA’s Board of Directors approved this guideline in October 2005, with this member
         requirement taking effect February 1, 2006. The following explains what authentication is,
         and what DMA members should do to implement the guideline within their companies.
     •   Authentication improves the likelihood that legitimate e-mail will get through to the
         intended recipient. Additionally authentication reduces the likelihood of spam, spoofing and
         phishing attacks, thus protecting the integrity of marketers’ brands. It is seen as one way of
         making the electronic marketplace more secure and improving consumer confidence in e-
         mail, thus preserving it as a valuable marketing communications tool.
     •   DMA’s guideline requires marketers to choose and implement authentication technology
         into their e-mail systems. It is up to your company to decide what kind of authentication
         protocol to use. DMA does not require the use of any specific protocol, as there are several
         interoperable, inexpensive, and easy to implement solutions available on the market today.
     •   The guideline applies only to outbound e-mail that marketers send either from their own IP
         addresses or via the use of a service bureau. (It does not cover inbound e-mails.)
                                                 69
                                                                                           Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 71 of 98 PageID 193


     •   The guideline applies to ALL outbound messages that marketers send or that their service
         bureaus send on their behalf (including transaction-related messages).
     •   DMA believes that the same care in e-mail deliverability for consumer promotions should be
         used for business-to-business campaigns.
     •   Nonprofit organizations, as well as for-profit businesses, should authenticate the e-mail
         messages they send.

 E-Mail Authentication Technology Basics FAQs
 Q: What is an E-mail Service Provider (ESP)?
 A: An E-mail Service Provider is an entity that sends e-mail on behalf of a marketer.

 Q: What is an Internet Service Provider (ISP)?
 A: An Internet Service Provider is a service provider that provides access to the Internet and/or an
 e-mail account.

 Q: What is the Difference Between IP-Based Authentication and Cryptographic
 Authentication?
 A: There are currently two major types of interoperable e-mail authentication systems: IP-based
 solutions like Sender Policy Framework (SPF) and Sender ID Framework (SIDF), and cryptographic
 solutions like DomainKeys Identified Mail (DKIM). The goal of each is the same, which is to create
 a public record against which to validate e-mail messages so that the legitimacy of senders can be
 verified. Both technologies work to verify that the sender is authorized to send mail from a
 particular IP address. Authentication makes it difficult to forge IP addresses or the cryptographic
 signatures utilized by e-mail authentication systems.

 A fundamental difference between IP-based and cryptographic authentication solutions is that
 cryptographic technology protects the integrity of the e-mail contents, while IP-based technology
 verifies or proves that the sender is authorized by the domain owner to send the mail.

 Q: What is the Domain Name System (DNS)?
 A: The Domain Name System (DNS) is an Internet directory service. DNS is where companies
 publish which IP addresses are allowed to send e-mail on their behalf.

 Implementation FAQs: Three Complementary Types of E-Mail Authentication
 Systems: SPF, SIDF and DKIM
 Sender Policy Framework (SPF)

 Q: What is Sender Policy Framework (SPF) and How Does It Work?
 A: SPF is an IP-based technology that verifies the sender IP address by cross-checking the domain
 in the e-mail address listed in the visible “Mail From” line of an e-mail against the published record a
 sender has registered in the Domain Name System (DNS). SPF technology is free to all users. An
 SPF record is a list of computer servers or IP addresses that senders indicate are “authorized” to
 send e-mail that claims to be coming from their domain. When you publish an SPF record for your
 domain, you declare which IP addresses are authorized to send out e-mail on your behalf.

 SPF allows senders/marketers effectively to say, “I only send mail from these machines (IP
 addresses/servers). If any other machine claims that I'm sending mail from there, they are
 not telling the truth.”
                                                 70
                                                                                            Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 72 of 98 PageID 194



 Q: How Do I Implement Sender Policy Framework (SPF)?
 A: 1. Audit and make a list of all IP addresses that send e-mail on your behalf. Talk to your IT staff
 and any E-mail Service Providers you work with.

 2. Create your SPF record:
         Use this SPF Setup Wizard to publish which IP addresses and servers you use to
         send e-mail messages: http://www.openspf.org/wizard.html.

 3. Publish your SPF record in DNS.

 4. Verify that your SPF record is published and working:
         a. Use the tool at: www.dnsstuff.com.
         b. Copy all the information after the “@” sign in the “From” line of the
         domain you wish to verify (e.g., @yourcompany.com).
         c. Paste this information into the look-up field on the far right column (DNS
         Lookup).
         d. Select the “TXT” option from the drop down box directly next to where you
         just pasted your domain information.
         e. Select “Lookup.”
         f. Under the “Answer” box you should see "v=spf…” This verifies that your
         record is SPF compliant.

 Sender ID Framework (SIDF)
 Q: What is Sender ID Framework (SIDF)?
 A: Sender ID is basically “Caller ID for e-mail.” SIDF, created by Microsoft, is very similar to SPF.
 Whereas SPF verifies the visible “Mail From” line of the e-mail, SIDF authenticates either the “Mail
 From” line or the non-visible “From” line of the e-mail header.

 Using the U.S. Postal Service as an analogy, SIDF is akin to verifying the authenticity of both
 the outer envelope and the letterhead on the document inside the envelope.

 Q: How Does Sender ID Framework (SIDF) Work?
 A: 1. Sender sends an e-mail to Receiver.

 2. Receiver’s inbound e-mail server receives the e-mail and calls its Sender ID Framework.

 3. Sender ID Framework looks up the Sender ID or SPF record of the domain that Sender is using
 in the Domain Name System (DNS).

 4. The recipient’s ISP determines whether the outbound Mail Server IP address matches any listed
 IP address authorized to send mail for the user.

 Q: How Do I Implement Sender ID Framework (SIDF)?
 A: 1. Audit and make a list of all IP addresses that send e-mail on your behalf. Talk to your IT staff
 and any E-mail Service Providers you work with.

 2. Use this four-step wizard:
         Go to:
 http://www.microsoft.com/mscorp/safety/content/technologies/senderid/
                                                 71
                                                                                           Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 73 of 98 PageID 195


         wizard/

 3. Verify that your SIDF record is published and working:
         Port25 Solutions has created an automated testing tool to verify Sender ID
         implementation. To use the tool, send an e-mail message from the sending
         environment you wish to verify to check-auth@verifier.port25.com. (Leave the
         “Subject Line” and the body of the message entirely blank.) In return, you will receive a reply
         containing an analysis of the authentication status of the message
         you sent.

 DomainKeys Identified Mail (DKIM)
 Q: What is DomainKeys Identified Mail (DKIM) and How Does it Work?
 A: DomainKeys Identified Mail is a cryptographic, signature-based type of e-mail authentication.
 DKIM is a combination of Yahoo’s DomainKeys (DK) and Cisco’s Identified Internet Mail (IIM).
 DKIM is offered to all users free of charge.

 DKIM is available at http://domainkeys.sf.net. DKIM requires more computing resources
 than IP based technologies. DKIM requires e-mail senders’ computers to generate “public/private
 key pairs” and then publish the public keys into their Domain Name System (DNS) records. The
 matching private keys are stored in a sender’s outbound e-mail servers, and when those servers send
 out e-mail, the private keys generate message-specific “signatures” that are added into additional,
 embedded e-mail headers.

 ISPs that authenticate using DKIM look up the public key in DNS and then can verify that the
 signature was generated by the matching private key. This ensures that an authorized sender actually
 sent the message, and that the message headers and content were not altered in any way during their
 trip from the original sender to the recipient.

 The DKIM authentication process involves checking the integrity of the message using the public
 key included in the e-mail signature header, in addition to verifying whether the public key used to
 sign the message is authorized for use with the sender’s e-mail address. This step currently involves
 utilizing the DNS record of the sending domain. The authorization records in the DNS contain
 information about the binding between a specific key and e-mail address.

 In the U.S. Postal Service analogy DKIM is like verifying a unique signature, which is valid
 regardless of the envelope or letterhead it was written on.

 Q: How Does E-Mail Authentication Reduce and Protect Against Spam?
 A: Spam causes problems for both consumers and marketers. The spam problem is not going away,
 and spammers quickly adapt to filters set up by Internet and Mailbox Providers thus blurring the
 perception in consumers’ minds of which commercial e-mail is legitimate and which is spam.
 Authenticated e-mail will help ISPs and Mailbox Providers better identify legitimate e-mail.
 Spammers will then be distinguished from senders of legitimate e-mail and reliably deliver wanted
 mail to consumers with higher certainty, and at a lower cost.

 Example:

 Using SPF technology, suppose a spammer forges an ABC.com address and tries to spam you. The spammer connects
 from somewhere other than ABC’s e-mail servers. When the message is sent, you see “Mail From: <e-
 mailcustsvc@ABC.com>".

                                                     72
                                                                                                  Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 74 of 98 PageID 196


 ABC publishes an SPF record. That record tells your ISP or Mailbox Provider how to find out if the sending machine is
 allowed to send mail from ABC. If ABC says they recognize the sending machine, it passes, and your ISP or Mailbox
 Provider can assume the sender is who it says it is.

 Authentication combined with e-mail reputation and accreditation programs will ultimately help e-
 mail receivers distinguish legitimate messages from spam.
 Q: How Does E-mail Authentication Help to Reduce and Protect Against Spoofing and
 Phishing?
 A: Spoofing, a method often used by spammers, is the forging of another person’s or company's e-
 mail address to get users to open a message. Phishing is sending an e-mail that attempts to trick
 recipients into giving out personal information, such as credit card numbers or account passwords.
 The e-mail pretends to be from a legitimate source, such as a user’s bank, credit card company, or
 online Web merchant. Most phishing attacks come from e-mail in which the sender’s name in the
 “From Line” has been forged or spoofed.

 Authentication is predicted to cause a significant reduction in spoofing and phishing attacks because
 those particular elements of e-mail fraud are identity-based. Therefore, identity authentication will
 either stop phishing and spoofing, make it easier for consumers to steer clear of them, or make it
 easier for law enforcement to go after them.

 For well-known companies that commonly send e-mail to consumers, such as banks, utilities,
 remote retailers, and e-commerce services, the benefits of authentication are more profound, as
 authentication can help them protect their users from phishing attacks. For these companies,
 protecting their users from fraudulent e-mails translates directly into user protection, user
 satisfaction, reduced customer care costs, and brand protection and trust.

 Example:

 Implementing DomainKeys Identified Mail (DKIM) can protect companies that are susceptible to
 phishing and spoofing attacks. Companies can sign all of their outgoing e-mails with DKIM and
 publish their policies so that ISPs can watch and block any messages that claim to come from their
 domains that are unsigned.

 If the company ‘www.example.com’ signs all of its outgoing e-mail with DomainKeys, Yahoo! can
 add a filter to its spam protection system that blocks any unsigned or improperly signed messages
 claiming to come from the domain www.example.com, thus protecting tens of millions of
 example.com's customers (or prospective customers) from these phishing and spoofing attacks.
 DKIM also examines the integrity of the message body.

 Beyond Authentication FAQs: E-mail Reputation and Accreditation
 Authentication, accreditation and reputation are fundamentally linked. Implementing authentication
 without at least one of the other solutions would be unproductive, as each one contributes to the
 ultimate success of the others. Authentication compliance alone is not sufficient for Internet Service
 Providers (ISPs) to make deliver/non-deliver decisions. Authentication verifies authorization to
 send, but it doesn’t tell mailbox providers anything about whether the authorized sender is legitimate
 or a spammer. This is where solutions like reputation, accreditation and/or white listing come into
 play.



                                                        73
                                                                                                        Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 75 of 98 PageID 197


 Q: What is a Company’s E-Mail Reputation?
 A: E-mail Reputation is a way for ISPs to combine the sender’s identity with additional information
 about the sender’s practices. Reputation is based on numerous factors: complaint rates, identity
 stability, unknown user volume, security practices, unsubscribe policies, and more. Most of these
 factors can be measured, quantified and weighted by Internet Service Providers (ISPs) and E-mail
 Service Providers (ESPs).

 Q: What Metrics Should I Monitor to Ensure That My E-mail Reputation is Good?
 A: There are a few simple steps marketers can take to ensure that their E-mail Reputation remains
 in good standing with ISPs.

         1. Good List Hygiene: Sending e-mail to too many addresses that don’t exist isn’t only a
            trait of spammers—it is a trait of any entity that is considered to have poor marketing
            practices and is sending spam. ISPs acknowledge that there is a lot of churn in terms of
            consumers changing e-mail addresses, and because of that they do allow for some
            margin of error. However, it is generally accepted that marketers should aim to keep
            “invalid” addresses at less than 10% of each mailing. Of course, reducing these types of
            errors isn’t just good for deliverability, but for Return on Investment (ROI) as well.

         2. Sound E-Mail Sending Infrastructure: A common trait of spamming is to redirect e-
            mail bounces and replies to spoofed, non-functional or non-existent return addresses.
            Therefore, to differentiate themselves, legitimate senders are expected to be capable of
            receiving the volume of bounces that typically accompanies any high volume e-mail
            campaign. Most ISPs require that e-mail senders are capable of receiving at least 90% of
            messages that are bounced back to them when they attempt to e-mail to an invalid or
            unknown addresses. When an e-mail sender does not accept the bounce back error
            replies it is considered suspicious behavior and the sender may be identified as a
            spammer. If an ISP becomes suspicious of an e-mail sender it may ask high volume e-
            mail senders to adjust the number of simultaneous connections to their networks. Or it
            may institute mail volume throttling (spreading out the number of e-mails sent over a
            long period of time).

         3. High Relevance/Low Complaint Rate: Having good list hygiene and sound delivery
            infrastructure are the foundation to having a good reputation—but keeping complaint
            rates low is where a company can significantly improve or damage its reputation. The
            key to having a low complaint rate is making sure that your e-mail is relevant and delivers
            value to the recipient. In general, ISPs believe there should be little to no reason for a
            consumer to complain about legitimate e-mail. Marketers should aim to keep their
            complaint rate below 0.1 percent. The complaint rate is calculated by dividing the total
            number of complaints by the total number of delivered e-mails in a specific mailing. A
            mere two or three complaints out of a thousand e-mails delivered could result in short-
            term blocking by ISPs that employ reputation systems, and severe long-term blocking if
            the sender does not bring the complaint rate under control.

 Q: What is Accreditation?
 A: For companies who have authenticated their e-mail systems, and have established good e-mail
 reputations, accreditation is the next key to reaching the inbox. Accreditation systems analyze a
 company’s e-mail program against a strict set of best practice guidelines, and if a program is
 accepted, e-mail sent by the company is exposed to less filtering by e-mail receivers. While there is
 no way to guarantee e-mail delivery, accreditation is the closest to a guarantee there is that receivers
 will accept an e-mail message.
                                                  74
                                                                                              Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 76 of 98 PageID 198



 Q: What is a Whitelist?
 A: A whitelist is a list or process that some ISPs use to allow e-mail marketers to send e-mails to
 their networks without being subjected to certain (potentially stricter) levels of anti-spam filtering,
 for example volume filters. E-mail marketers can apply on ISPs Web sites to be added to existing
 whitelists.

 Q: What is Enhanced Whitelisting?
 A: AOL officially introduced the industry’s first accreditation and reputation-based solution, the
 enhanced whitelisting program, more than a year ago. Similar whitelisting, accreditation and
 reputation-based systems are now in place at virtually all of the major ISPs (e.g., Yahoo, Earthlink,
 and MSN Hotmail) and enterprise spam filtering companies (e.g., CipherTrust and Symantec
 Brightmail). Enhanced whitelists provide senders with deliverability benefits including bypassing
 certain levels of filtering, inbox placement, and guaranteed full image and link rendering/display.

 Senders who wish to be placed on enhanced whitelists must submit a certification application (form
 of accreditation) beforehand in which they attest that they meet and abide by the ISPs requirements.
 The agreement relates to, but is not limited to, CAN-SPAM compliance, list hygiene, e-mail
 deployment infrastructure capabilities, and bounced e-mail acceptance. After a sender has submitted
 an application the ISP will track and make assessments of the senders reputation based on observed
 marketing behavior and complaint rates against the sender’s IP addresses.

 Q: What is the Difference Between Pass, Fail and Softfail of an E-Mail Message?
 A: If a message passes an ISPs authentication check it means the e-mail meets the standards for a
 ISPs definition of a legitimate message and is delivered to the recipient’s inbox. If a message fails an
 authentication check it did not meet the standards for an ISP’s definition of a legitimate message and
 will not be delivered to the intended recipient’s inbox. It will either directed to the recipient’s
 spam/junk folder, or the message may be blocked. A softfail is a message that is a “probable fail”
 according to the ISP’s standards; A softfail message usually comes from a sender or IP address that
 is not listed on the ISP’s list of authenticated senders but is not an outright failed message.

 Q: What Are Feedback Loops?
 A: Feedback loops are a system where some ISPs share spam complaints with whitelisted senders in
 order to unsubscribe complainants from their lists. Feedback loops are essential for marketers to
 identify and resolve high complaint e-mail campaigns and messaging streams emanating from their
 IP address/computer networks.

                 Best Practices for Implementing E-Mail Authentication Protocols
     •   Assign an individual or group at your company to be responsible for
         working with other relevant departments and vendors to implement e-mail
         authentication.
     •   Authenticate using more than one technology. SPF, SIDF and DKIM are interoperable free
         technologies that have different deliverability success rates with different ISPs. For best
         results, authenticate your e-mail systems with one or more technologies.
     •   Know your customers and where you are mailing.
     •   Follow developments in the field, including technological white papers
         and industry or government-sponsored workshops.
     •   Research the major protocols to determine the best solution(s) for your
         Company.
     •   Develop a policy for assigning domain and sub-domain names.
                                                  75
                                                                                              Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 77 of 98 PageID 199


    •   Develop a way to measure the impact of e-mail authentication, in terms
        of higher deliverability to those you wish to reach.
    •   Research ways to authenticate incoming e-mail to your company.


 There are many resources available on E-Mail Authentication. See DMA’s E-Commerce
 Integrity Resource Center: www.dmaresponsibility.org/Ecommerceintegrity for more
 information.

 USE OF SOFTWARE OR OTHER SIMILAR TECHNOLOGY
 INSTALLED ON A COMPUTER OR SIMILAR DEVICE
 Article #41
 Marketers should not install, have installed, or use, software or other similar
 technology on a computer or similar device that initiates deceptive practices or
 interferes with a user’s expectation of the functionality of the computer and its
 programs. Such practices include, but are not limited to, software or other similar
 technology that:

  • Takes control of a computer (e.g., relaying spam and viruses, modem hijacking,
    denial of service attacks, or endless loop pop-up advertisements)
  • Deceptively modifies or deceptively disables security or browser settings or
  • Prevents the user’s efforts to disable or uninstall the software or other similar
    technology

 Anyone that offers software or other similar technology that is installed on a
 computer or similar device for marketing purposes should:

 • Give the computer user clear and conspicuous notice and choice at the point of
   joining a service or before the software or other similar technology begins
   operating on the user’s computer, including notice of significant effects* of having
   the software or other similar technology installed
 • Give the user an easy means to uninstall the software or other similar technology
   and/or disable all functionality
 • Give an easily accessible link to your privacy policy and
 • Give clear identification of the software or other similar technology’s name and
   company information, and the ability for the user to contact that company

 *Determination of whether there are significant effects includes, for example:
  • Whether pop-up advertisements appear that are unexpected by the consumer
  • Whether there are changes to the computer’s home page or tool bar


                                              76
                                                                                 Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 78 of 98 PageID 200


  • Whether there are any changes to settings in security software, such as a firewall,
    to permit the software to communicate with the marketer or the company
    deploying the software, or
  • Whether there are any other operational results that would inhibit the user’s
    expected functionality

 Cookies or other passive means of data collection, including Web beacons, are not
 governed by this Guideline. Article #38 provides guidance regarding cookies and
 other passive means of data collection.

 Comment:
    •   DMA’s Board of Directors approved this guideline (in January 2006) in order to assist
        members in defining minimally acceptable marketing practices in the area of software
        installation practices. (The Board also approved a six-month phase-in period to allow for any
        programming changes companies may need to make for implementation.)
    •   Software by itself is neutral, and the use of software and other similar technology to assist
        consumers is beneficial. This guideline supports DMA’s vigorous opposition to the
        fraudulent, deceptive or unscrupulous use of software or other similar technology to harm
        the interests of consumers. The guideline’s focus, therefore, is to prohibit practices that are
        deceptive. (Not all possible deceptive practices are listed, as new ones will, unfortunately, be
        implemented by unscrupulous operators in the future.) Controlling a user’s computer and
        preventing users from uninstalling unwanted software are examples of deceptive or harmful
        practices.
    •   The guideline does not use terminology such as “spyware” or “adware.” It was decided that
        the terminology used should be neutral and broad (e.g., “software and other similar
        technology”) because of the continuous evolution of online technology. (“Spyware” or
        “malware” generally refer to software that has negative consequences for computer users,
        while “adware” generally refers to software that places legitimate advertisements.)
    •   Federal and state legislators are extremely concerned about the negative consequences of
        “spyware,” or applications that harm users’ computers in various ways, and have introduced
        numerous legislative bills. DMA ethics guidelines are meant to get “ahead of the regulatory
        curve” by demonstrating effective self-regulation.
    •   The guideline refers to “software or other similar technology installed on a computer or
        similar device” because it is meant to encompass such things as PDAs and MP3 players, etc.
        (and future similar inventions) as well as computers.
    •   The guideline does not include “cookies,” “Web beacons,” or other such passive means of
        data collection. Rather, it focuses on the effects of software that is installed on computers.
    •   By stating: “Anyone that offers software or other similar technology that is installed on a
        computer…,” the guideline is conveying that there is broad responsibility for who is
        responsible for the software offer. Responsibility belongs to both the marketer and the
        service entity it may employ.
    •   The standard of giving computer users “notice and choice” before the software begins
        operating (or at the point of joining a service) is the DMA guideline. However, marketers
        can go beyond the basic standard if they choose, for instance, by getting users’ affirmative
        consent beforehand.
    •   Marketers should not be held responsible for inactive software that may inadvertently remain
        on a user’s computer. The guideline reads: “Give the computer user an easy means to install

                                                77
                                                                                           Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 79 of 98 PageID 201


        the software or other similar technology and/or disable all functionality” because it is
        difficult to assure that each and every component of an installation can be completely
        removed. In addition, some effects of software installation, including changes to registry
        settings (i.e., configuration files within Windows) may go unnoticed.
    •   Reference to the “significant effects” of having software installed is not meant to be all-
        inclusive because new applications are always emerging.
    •   It is essential that marketers make sure they provide an easily accessible link to their privacy
        policy so that computer users can review what information may be collected as a result of
        the software installation, and how it may be used. Such transparency serves to encourage
        consumer trust in your company.

 Questions to Ask:
    •   Have you assessed whether any programming changes are needed for implementation of the
        guideline, and made such changes?
    •   Have you reviewed your online privacy policy to make sure it appropriately covers significant
        effects, as outlined, of software installations?
    •   Is notice and choice provided to computer users easy to find, easy to read, easy to
        understand and easy to act upon?
    •   Have you been sure to identify the software being installed, as well as your company name
        and information, in case the computer user wants to contact you?
    •   Have you given users an easy means to uninstall and disable the computer software?




                                           Best Practices:

    •   Marketers should get users’ affirmative consent before computer software
        is installed and/or begins operating.
    •   Marketers should help users in not only uninstalling software, but making
        sure users’ computers are returned to their original settings (prior to
        software having been installed).


 ONLINE REFERRAL MARKETING

 Article #42
 Online referral marketing is a technique marketers use to get new marketing
 leads. Typically, the online marketer:

    1. encourages an individual to forward a marketing piece on to another
       individual (personally identifiable information is not collected), or
    2. asks an individual to provide the marketer with personally identifiable
       information about another individual so the marketer may contact that
       person directly.


                                                 78
                                                                                             Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 80 of 98 PageID 202


 This guideline relates only to the second type of online referral marketing
 above, where personal information about a prospect is given to the marketer.

 A marketer should not use personally identifiable information about a prospect
 provided online by another individual unless:

 • the marketer has first clearly disclosed to the referring individual the
   intended uses of the information;
 • the marketer has disclosed to the referring individual that their own contact
   information will be provided to those they have referred to the marketer;
 • the marketer discloses to the referred person the fact that their contact
   information was obtained from another individual. The marketer should
   make the referring person's information available in the first e-mail
   communication to the prospect. Or, the marketer can tell the prospect how
   to get the referring person's contact information at no cost; and
 • the marketer provides, in the first and any subsequent e-mail
   communications, the ability to remove the referred person's name from
   future contact.

 Marketers should not contact referred individuals who are on their in-house e-
 mail suppression lists, and should not sell, rent, share, transfer or exchange a
 referred e-mail address unless they receive prior permission from the referred
 person to do so.

 Comment:
 •   DMA developed this guideline to promote ethical standards for "viral" marketing, which has a
     negative connotation, and to provide assistance to members needing guidance in the online
     medium. "Friend Get a Friend" promotions in the print medium have been in existence for
     years and have proven to be beneficial for both consumers and marketers. Online referral
     marketing also can be beneficial: consumers who receive marketing messages that resulted from
     friends or colleagues passing their names on to your company may be much more receptive and
     trusting.
 •   Much of online referral marketing is in the form of forwarding e-mail or Web site news articles
     on to others. This guideline, as noted, applies only in situations where a consumer's personal
     information is forwarded to the marketer, who then contacts the consumer.
 •   The guideline states that you should make the referring individual's name and contact
     information available in the first e-mail communication to the referred person, or that your first
     e-mail should inform the referred person how to get the referring individual's contact
     information.
 •   Each e-mail communication you send to the referred consumer should contain an opt-out
     option to allow the person not to receive further e-mails from your company.
 •   Although the guidelines do not address how frequently a marketer may e-mail a referred
     consumer who has not opted out, you risk annoying consumers by continuing e-mail
     communications in the absence of any positive response to your message. In the spirit of
     keeping your e-mail list clean and responsive, you may want to consider asking non-responsive

                                                 79
                                                                                           Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 81 of 98 PageID 203


     referred consumers for permission to continue contacting them. Some marketers delete the
     referred person's contact information after the referral e-mail is delivered. Any referred person
     who responds is, of course, a new customer whose contact information is again captured.
 •   Permission from the referred consumer does not need to be granted in advance of sending your
     initial e-mail communication, as noted. However, you cannot contact the consumer if the
     consumer is on your in-house suppression list. Further, you cannot transfer the consumer's
     information to any other marketer without the consumer's permission to take such action.
     "Permission" means the consumer affirmatively is notified and says "yes."
 •   The obligation to receive permission before transferring a consumer's referred e-mail address to
     another marketer stems from the fact that the referring individual provided the information only
     to you, not to other marketers. It would be a violation of the referring individual's intent and
     trust if the referred friend's e-mail address was provided to unknown marketers, resulting in
     additional and unwanted e-mail communications.

 Questions to Ask:
 •   Do you disclose how information about referred persons will be used? And, do you let referred
     persons know who referred them, or at a minimum, make that information available in your first
     message at no cost?
 •   Do you offer the opportunity to opt out in the first e-mail? Is opt out available in any
     subsequent e-mail communications?
 •   Do you obtain the referred person's prior permission before transferring their e-mail address on
     to another marketer?


                                          Best Practice:

 Marketers should personalize the referral and communicate in the subject
 line why the consumer is being contacted, for instance, "Your friend, Adam
 Abel, thought you'd be interested in our electronic equipment.”




 E-MAIL APPENDING TO CONSUMER RECORDS
 Article #43
 Definition of e-mail address appending: E-mail address appending is the
 process of adding a consumer's e-mail address to that consumer's record. The
 e-mail address is obtained by matching those records from the marketer's
 database against a third-party database to produce a corresponding e-mail
 address.

 A marketer should append a consumer's e-mail address to its database only
 when the consumer gives a marketer permission to add his or her e-mail
 address to the marketer's database; or


                                                80
                                                                                          Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 82 of 98 PageID 204


     1. There is an established business relationship with that consumer either
        online or offline; and
     2. The data used in the append process are from sources that provided
        notice and choice regarding the acceptance of receiving third-party e-
        mail offers and where the consumer did not opt out; and
     3. Reasonable efforts are taken to ensure the appending of accurate e-mail
        addresses to the corresponding consumer records.

 Marketers should not send e-mails to appended e-mail addresses that are on
 their in-house e-mail suppression files. A marketer should not sell, rent,
 transfer or exchange an appended e-mail address of a consumer unless it first
 offers notice and choice to the consumer.

 All messages to an e-mail appended address should include a notice and
 choice to continue to communicate via e-mail.

 Marketers should have in place appropriate record keeping systems to ensure
 compliance with these guidelines.

 Comment:
 •   This guideline was written in response to questions received from DMA members and the press
     concerning the association's position on e-mail append. It is an expansion of DMA’s previous
     commentary that e-mail appending was permissible for obtaining an existing customer’s e-mail
     address.
 •   Some consumers may reasonably assume that a customer relationship based on one medium, for
     instance, mail, should not extend to other media. DMA’s position, however, is that a customer is a
     customer regardless of the media – unless the consumer asks to be removed from a marketing
     channel.
 •   Like DMA’s other online marketing guidelines, this guideline addresses only consumer e-mail
     addresses for appending, not business-to-business applications.
 •   This guideline stresses that if the consumer did not give you permission to have his or her e-mail
     address added to your database, three other factors must be in place: 1) you have a relationship
     with the consumer already in some medium and 2) the source of the appended information gave
     the consumer notice and the chance to opt out of receiving third party offers, and 3) the
     addresses you are attempting to append are real – not “mathematically guessed” or fabricated.
 •   The third-party databases do not need to be “opt-in” or permission-based sources, but they need
     to have offered notice and choice to consumers. Similarly, consumers must be given notice and
     the opportunity to opt out prior to the marketer transferring an appended e-mail address to
     other marketers. The purpose of these requirements is to avoid consumer annoyance or
     perceptions of intrusion by the receipt of e-mail offers from unknown third parties. Controlling
     the amount of perceived “spam” is increasingly vital because of the large volume of unsolicited
     commercial e-mail most consumers now receive.
 •   Marketers do not specifically need to communicate with consumers before adding their
     appended e-mail addresses to their databases, although they could send an e-mail to the effect,

                                                 81
                                                                                           Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 83 of 98 PageID 205


     “Since you are a valued customer, we would like to provide special sales notices to you via e-
     mail. If you would prefer not to receive e-mail from us, please let us know.”
 •   Likewise, a marketer could send a message prior to providing a customer’s e-mail address to
     another marketer, for example, “We received your e-mail address from another company you do
     business with. Before we send you offers we think you’ll be interested in, we wanted to give you
     a chance to object. If you do not want us to contact you by e-mail, please click here.”
 •   If a consumer decides not to receive future messages from you, that also automatically means
     that you may not transfer the consumer’s name and e-mail address to another marketer.
 •   When you send commercial e-mail to appended consumer names, the first, as well as all
     subsequent, e-mail communications must offer a notice and removal option.
 •   Be sure to honor any removal requests within ten business days, as required by the CAN-SPAM
     federal law.
 •   Marketers should apply all appropriate suppression files, including DMA’s E-mail Preference
     Service name-removal file for prospects who wish to reduce the amount of unsolicited
     commercial e-mail.
 •   The guideline requires that the appending process use appropriate technologies and methods to
     ensure the accurate appending of e-mail addresses to the corresponding consumer’s record.
     Matching should be performed at the individual level (first name, surname, address) to ensure a
     high degree of accuracy. This is to avoid consumer receipt of random or erroneous e-mail
     communications.
 •   You should be careful not to reach out excessively to consumers who have not been responsive.
     If a positive response is not captured within a reasonable amount of time, you may wish to
     consider suppressing that appended record.
 •   You should be able to verify how e-mail appending is performed, and keep appropriate records
     in case you need to document your systems and procedures.


 Questions to Ask:
 •   Are your e-mail communications practices in line with the federal law, CAN-SPAM, keeping in
     mind that the law does not exempt e-mail to existing customers?
 •   Do you use DMA’s E-mail Preference Service prior to contacting prospects whose e-mail
     addresses were obtained from a third party?
 •   Does each e-mail you send to appended names contain notice and choice to allow removal?
 •   Do you assure yourself that sources used for appending provided notice and choice to
     consumers?
 •   Do you offer notice and choice to consumers whose e-mail addresses have been appended prior
     to transferring their e-mail addresses to other marketers?
 •   Do you have a system in place for automatically removing consumers’ e-mail addresses upon
     request, and does that system remove addresses within ten business days, as required by federal
     law?
 •   Do you use appropriate record-keeping practices to document e-mail appending, as well as
     maintain records securely?

                                                 82
                                                                                           Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 84 of 98 PageID 206



 Telephone Marketing
 Marketing by telephone became the subject of intense
 scrutiny by federal and state government agencies, industry
 critics and the media. Most aspects of telephone marketing
 are now regulated, and marketers are referred to resources
 that explain the relevant federal regulations in detail.
 Specifically, telephone marketers and service entities working
 on their behalf should consult DMA's website,
 www.dmaresponsibility.org , for detailed information on
 the revised Telemarketing Sales Rule, implemented by the
 Federal Trade Commission (see also www.ftc.gov), and the
 revised Telephone Consumer Protection Act, implemented
 by the Federal Communications Commission (see also
 www.fcc.gov).

 Some articles in this section have been revised in order to be
 consistent with amendments to the Telemarketing Sales Rule
 and the Telephone Consumer Protection Act. Other articles
 go beyond what is legally required in order to proactively
 address problematic telemarketing practices. It is
 recommended that industry members adhere to these
 guidelines for consumer protection measures, as well as for
 protection of their ability to market via this medium in the
 future.
 *Please note that DMA began to gradually phase out the Telephone Preference
 Service (TPS), referenced throughout this section. New consumer registrations
 for TPS are no longer being accepted. However, members must continue to
 suppress prospective customers listed on TPS through December 31, 2011 (thus
 honoring TPS registrant requests for five years). Additionally, TPS continues
 to serve as the official registry for the states of PA and WY.




                                     83
                                                                    Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 85 of 98 PageID 207


 REASONABLE HOURS
 Article #44
 Telephone contacts should be made during reasonable hours as specified by
 federal and state laws and regulations.
 Comment:
 •   The Telephone Consumer Protection Act and the Telemarketing Sales Rule set the allowable
     calling hours from 8:00 am - 9:00 pm (the consumer's time). Days of the week are not restricted,
     but some consumers probably do not consider it to be reasonable to be called on a weekend. In
     fact, DMA's Teleservices Ethics Committee recommends that calls on the weekends should be
     limited as follows: Saturdays from 10:00 am - 9:00 pm and Sundays from 12:00 pm - 6:00 pm.
     (This is somewhat consistent with retail store hours.)
 Questions to Ask:
 •   Are your telephone calling systems set to compensate for various time zones and daylight
     savings/standard times so consumers are not called outside the appropriate and recommended
     times?
 •   Are your service reps trained as to what the applicable rules and regulations are and how to
     comply with them?


 TAPING OF CONVERSATIONS
 Article #45
 Taping of telephone conversations by telemarketers should only be conducted
 with notice to or consent of all parties, or the use of a beeping device, as
 required by applicable federal and state laws and regulations.

 Comment:
 •   This article means, for example, that your customer service representatives or a recorded
     message should inform consumers that their call may be taped. You could say, where
     appropriate, "The following call may be taped for quality assurance purposes, or to verify
     purchase authorization."
 •   Monitoring employees through taping or listening in to a sample of calls is a positive action to
     take to help train employees, make sure your customers are well-served and applicable federal
     and state regulations are followed.
 •   Employees need to be informed in advance of why and how you monitor their calls in the
     workplace and the results of any monitoring.
 •   Refer to Article #12 - Advance Consent Marketing - for regulatory requirements to audio record
     telephone sales of advance consent marketing plans.

 Questions to Ask:
 •   Are your customer service reps trained to comply with the applicable laws?
 •   Are procedures in place to give proper notice to consumers if taping will occur?
 •   Do you follow up with your employees about the results of monitoring?
                                                 84
                                                                                           Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 86 of 98 PageID 208


 RESTRICTED CONTACTS
 Article #46
 A marketer should not knowingly call or send a voice solicitation message to a
 consumer who has an unlisted or unpublished telephone number except in
 instances where the number was provided by the consumer to that marketer
 for that purpose. A marketer should not call consumers who are on the
 marketer’s in-house Do-Not-Call list. A marketer should not knowingly place
 a call or send a voice or text message to a wireless telephone number for which
 the called party must pay the charge, in either business-to-consumer or
 business-to business marketing, except in instances where the number was
 provided by the consumer or business to that marketer for that purpose. A
 marketer should also use DMA’s Wireless Suppression Service or another
 comprehensive wireless suppression service prior to calling or sending text
 solicitation messages.


 *A marketer should use DMA’s Telephone Preference Service as required in
 Article #31 and must use the federal Do-Not-Call registry and state Do-Not-
 Call lists when applicable prior to using any outbound calling list. Individuals
 with whom the marketer has an established business relationship do not need
 to be suppressed even if they are on the national registry. An established
 business relationship is defined as those persons with whom the marketer has
 had a transaction/received a payment within the last 18 months or those
 persons who have inquired about the marketer’s products/services within the
 last 3 months. (Note: State laws may vary. DMA’s Web site at: www.the-
 dma.org/government/donotcalllists attempts to provide current
 information on state Do-Not-Call lists.) Consumers who have given written
 permission to the marketer do not need to be suppressed by any Do-Not-Call
 list. Individuals can add or remove themselves from company-specific Do-Not-
 Call lists either orally or in writing.
 Marketers should not use randomly or sequentially generated numbers in sales
 or marketing solicitations.

 Comment:
 •   The privacy of consumers with unlisted or unpublished numbers must be honored, especially
     since many consumers may have gotten unlisted numbers because they wanted to reduce the
     volume of unsolicited calls they were receiving.
 •   This revised guideline acknowledges new technologies, such as wireless telephone services and
     the fact that voice and text messages can be made to wireless numbers. Most recipients pay to
     receive calls to their wireless devices and would not welcome unsolicited marketing calls or
     messages, which is why such contacts should only be made when recipients have provided their
     numbers to the marketer for that purpose. Along with the new technology have come wireless
     suppression services, which should be used as an extra check against calling wireless numbers.


                                               85
                                                                                        Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 87 of 98 PageID 209


 •   *Using DMA's Telephone Preference Service (TPS) has long been a requirement when
     prospecting. It is still important to use it (and should be used through November 2011, as noted
     earlier), along with federal and state government Do-Not-Call registries, because TPS includes
     charitable organizations and other numbers that do not have to be suppressed by law.
 •   Although the guidelines are generally oriented toward consumer marketing, this article also states
     that businesses should not send other businesses unwanted voice or text messages.
 •   Calling numbers randomly or sequentially runs the risk that consumers who have asked
     marketers not to call them will be contacted.

 Questions to Ask:
 •   Have steps been taken to remove unlisted, unpublished and wireless numbers from your calling
     lists, once those numbers have been identified?
 •   Are you careful not to exchange or transfer unlisted, unpublished or wireless numbers to others?
 •   Do you use the federal Do-Not-Call registry, any relevant state registry and *TPS before
     prospecting?
 •   If applicable, do you use DMA's Wireless Suppression Service or another such service?
 •   Do you maintain an in-house suppress service for consumers who request that your company
     not call them again?
 •   Do you train your reps to recognize in-house suppression requests and process them?

 CALLER-ID/AUTOMATIC NUMBER IDENTIFICATION
 REQUIREMENTS
 Article #47
 Wherever the technology is available marketers should:
 •      transmit a telephone number such as the telephone number of the seller,
        service bureau or customer service department that the consumer can
        call back during normal business hours to ask questions and/or to
        request not to receive future calls, and
 •      transmit the name of the seller or service bureau.

 Marketers should not block transmission of caller identification or transmit a
 false name or telephone number.

 Telephone marketers using automatic number identification (ANI) should not
 rent, sell, transfer or exchange, without customer consent, telephone numbers
 gained from ANI except where a prior business relationship exists for the sale
 of directly related goods or services.

 Comment:
 •   Many consumers who have Caller ID have expressed frustration to DMA and to regulators
     about non-identification of callers' names and numbers. It is fair to let consumers know who is
     calling (as long as it is technically feasible) and to provide a number where consumers can get
     information or service from your company.
 •   Blocking Caller ID purposefully or transmitting a false name are not fair practices.

                                                 86
                                                                                          Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 88 of 98 PageID 210


 •   If you use ANI and plan to use the data received as a result, you need to first get consumer
     consent unless there is a prior business relationship (for related goods or services). Consent
     could be obtained, for instance, by asking consumers when they call your toll-free number to
     respond to your ad, if it would be okay to notify them of new product information. Or, you
     could provide a notice in the informational package you send, providing a toll-free number for
     them to call if they want to receive future updates.

 Questions to Ask:
 •   Does your company make its name and number available on Caller ID (as per the FCC
     regulation requiring transmission of Caller ID, if feasible, which was effective as of January 29,
     2004)?
 •   Do you have systems and procedures in place for notifying consumers about data collection and
     transfer and getting their permission if information collected via ANI is to be used later?
 •   Do you take care not to market to individuals who have not given their consent in this context?

 USE OF AUTOMATED DIALING EQUIPMENT

 Article #48
 Marketers using automated dialing equipment should allow 15 seconds or 4
 rings before disconnecting an unanswered call.

 Marketers should connect calls to live representatives within 2 seconds of the
 consumer’s completed greeting. If the connection does not occur within the 2-
 second period, then the call is considered abandoned whether or not the call is
 eventually connected.

 For any abandoned calls, the marketer should play a prerecorded message that
 includes the seller’s name, telephone number, states the purpose of the call,
 and provides a telephone number at which the consumer can request not to
 receive future marketing calls.

 Repeated abandoned or “hang up” calls to consumers’ residential telephone
 numbers should be minimized. In no case should calls be abandoned more
 than:
   3% of answered calls within a 30-day period (unless a more restrictive state
    law applies), or
   twice to the same telephone number within a 48-hour time period.


 Marketers should only use automated dialing equipment that allows the
 telephone to immediately release the line when the called party terminates the
 connection.
                                                 87
                                                                                           Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 89 of 98 PageID 211



 When using any automated dialing equipment to reach a multi-line location,
 whether for business-to-consumer or business-to-business marketing, the
 equipment should release each line used before connecting to another.
 Companies that manufacture and/or sell automated dialing equipment should
 design the software with the goal of minimizing abandoned calls to
 consumers. The software should be delivered to the user set as close to 0% as
 possible. Manufacturers should distribute these Guidelines for Automated
 Dialing Equipment to purchasers of dialing equipment and recommend that
 they be followed.

 The dialers’ software should be capable of generating a report that permits the
 user of the equipment to substantiate compliance with the guideline.

 Glossary of Terms Used

 Automated Dialing Equipment - any system or device that initiates outgoing
 call attempts from a predetermined list of phone numbers, based on a computerized pacing
 algorithm.

 Abandoned Call - a call placed by automated dialing equipment to a consumer which when
 answered by the consumer, (1) breaks the connection because no live agent is available to
 speak to the consumer, or (2) no live agent is available to speak to the consumer within 2
 seconds of the consumer’s completed greeting.

 Abandonment Rate - the number of abandoned calls over a 30-day period divided by the
 total number of calls that are answered by a live consumer. Calls that are not answered by a
 live consumer do not count in the calculation of the abandonment rate.

 Report – reportable information that should be made available which contains key points,
 including the percentage of abandoned calls.

 Comment:
 •   In the past, computerized calls caused consumers problems, such as recorded messages taking
     up all the space on a consumer's answering machine, tying up hospital and other emergency
     lines, or annoying people who would answer the phone to hear a strange-sounding computer
     "voice." You need to ensure that your automated equipment immediately releases the line when
     the called party ends the connection so that it does not tie up consumers' or businesses' lines.
 •   This revised guideline incorporates Use of Predictive Auto Dialing Equipment from the previous
     Guidelines for Ethical Business Practice, and revises certain essential points in keeping with revised
     federal regulations, including that the maximum rate for abandoned calls is 3% of answered calls
     within a 30-day period.
 •   It is important that your goal be to have as close to 0% abandonment rate as you can so that as
     few consumers as possible are bothered by the occurrence of answering their phones to find
     "dead air."

                                                   88
                                                                                              Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 90 of 98 PageID 212


 •   The abandonment rate does not include reaching busy signals or answering machines; it is based
     on live consumers answering the phone expecting someone to be on the other end, and there is
     not someone there.
 •   Note the requirement to have a pre-recorded message in cases where your dialer abandons calls.
     This is to allay fears of consumers and let them know who called and to give them an
     opportunity to opt out, should they wish to.

 Questions to Ask:
 •   Do you have adequate measurement systems and procedures in place to monitor the responsible
     use of predictive dialing software and equipment?
 •   Has your predictive dialing equipment been set so that this guideline can be adhered to in terms
     of the percentage of abandoned calls and other requirements?
 •   Has your staff been trained to operate the equipment so that as low an abandonment rate as
     possible is their goal, and so that the other requirements are also met?
 •   If your company manufactures and/or sells predictive dialing equipment, have you assured
     yourself that the equipment is always set as close to a 0% abandonment rate as possible before
     delivery to the buyer?
 •   If you sell this equipment, do you have a regular procedure in place for distributing these
     guidelines and for encouraging their use?


 USE OF PRERECORDED VOICE MESSAGING
 Article #49
 Marketers who use prerecorded voice messaging should not automatically
 terminate calls or provide misleading or inaccurate information when a live
 consumer answers the telephone.

 Prerecorded solicitations should include the name and telephone number of
 the seller, service bureau or customer service department where the consumer
 can call back during normal business hours to request not to receive future
 calls, ask questions or get service.
 Comment:
 •   It is no longer a DMA requirement to have a live representative introduce a prerecorded
     message, as this practice is no longer easier for the consumer or the marketer.
 •   Purposefully hanging up on consumers in order to deliver a message to their answering
     machines, or saying "sorry, wrong number," practices examined by DMA's ethics committees,
     would violate this guideline. Also, contacting telephone numbers that were once disengaged to
     see if the line is now "live," and then hanging up, would be a violation.
 •   If your company leaves prerecorded messages, it is essential to leave your company name and a
     number for the consumer to call back. In addition, you should consider that consumers would
     most likely find it annoying to have lengthy prerecorded solicitations taking up message space on
     their answering machines, and keep messages targeted and brief.

 Questions to Ask:
 •   If your company uses pre-recorded solicitations, is your prospecting targeted and are your
     messages meaningful and brief?
                                                89
                                                                                          Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 91 of 98 PageID 213


 •   Does any message always give your company's name and number where your company can be
     reached?
 •   What happens when a live consumer answers the telephone instead of an answering machine?
 •   Do you honor name-removal requests received as a result of pre-recorded messages to
     consumers?

 USE OF TELEPHONE FACSIMILE MACHINES
 Article #50
 Unless there is an established business relationship with the recipient, or
 unless the recipient has given prior permission, advertisements, whether sent
 to a consumer or a business, should not be transmitted to a facsimile machine,
 including computer fax machines. An established business relationship is
 defined as those persons with whom the marketer has had a
 transaction/received a payment within the last 18 months or those persons
 who have inquired about the marketer’s products/services/causes within the
 last 3 months.

 Each permitted transmission to a fax machine must clearly contain on the first
 page, the date and time the transmission is sent, the identity of the sender
 which is registered as a business with a state and the telephone number of the
 sender or the sending machine.
 Comment:
     •   Sending out fax broadcasts to prospects as a way to get new business is against this guideline
         article, and is also illegal. Detailed information on a new fax act and the revised rules of the
         Federal Communications Commission (FCC), including the allowance for an established
         business relationship, can be found at www.dmaresponsibility.org/FaxAlert. Of
         particular note are that (a) the Junk Fax Prevention Act of 2005 requires you to include an
         opt-out notice on the first page of each commercial fax you send and (b) the FCC has
         delayed indefinitely enactment of the requirement that you must get written permission to
         send commercial faxes, even to your own customers.
     •   The FCC passed its fax rules in 1991 to allow fax recipients, both businesses and consumers,
         to control the amount of paper used and the amount of time their machines were tied up
         receiving unsolicited faxes. The FCC’s revised Telephone Consumer Protection Act (TCPA)
         applies whether you are transmiting a fax from a computer or to a computer (or e-fax service).
     •   The Guidelines for Ethical Business Practice are meant to promote ethical practices that affect
         consumers; however, this article (in keeping with the federal regulation) is applicable to
         business-to-business solicitations as well.
     •   Although listings of fax numbers may be readily available, you should not use them to
         market to consumers’ and businesses’ fax numbers, unless you are certain that those fax
         numbers were voluntarily placed on the list by the ultimate fax recipients. Otherwise such
         prospecting is illegal.
     •   Keep in mind that an opt-out notice must appear on the first page of each commercial fax
         you send. The telephone and fax numbers listed in the opt-out notice must be domestic
         numbers, and the recipient must be able to make an opt-out request at any time and any day
         of the week.
                                                  90
                                                                                            Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 92 of 98 PageID 214


    •   In addition to providing a fax number and a toll-free telephone number for recipients to opt
        out of receiving future faxes, also consider providing an e-mail address and/or Web site
        address that recipients can use to make opt-out requests.
    •   Make sure the fax and toll-free telephone opt-out lines are properly staffed and/or set up so
        that all opt-out requests are captured. This means, for instance, making sure your lines are
        not busy when recipients call to opt out and that you have enough voicemail capacity to
        handle all calls.
    •   Keep in mind that the person or entity on whose behalf the fax is sent must be identified on
        the fax. If the service bureau has "a high degree of involvement" in preparing and sending
        your company’s faxes (such as providing the phone numbers or designing the content), then
        the broadcaster must also include its name as registered with a state corporation's
        commission.


 Questions to Ask:
    •   Do you have a business relationship with the intended recipient of your fax? If not, have you
        obtained express, prior consent from the intended recipient of your fax to fax him/her?
    •   Are you including a clear and conspicuous opt-out notice on the first page of all faxes you
        transmit?
    •   Does the opt-out notice clearly state that the intended recipient of the fax may opt out of
        any future faxes, provide clear instructions for doing so, and include a domestic telephone
        and fax number for the recipient to transmit an opt-out request free of charge?
    •   Is your company knowledgeable about the new federal fax regulations, and any state
        regulations (such as those that do not permit you to send faxes even to your own customers
        without prior express permission), that may be applicable to you?
    •   Do you have procedures in place to honor Do-Not-Fax requests, and do you maintain an
        internal Do-Not-Fax suppression list?


 PROMOTIONS FOR RESPONSE BY TOLL-FREE AND PAY-PER-
 CALL NUMBERS

 Article #51
 Promotions for response by 800 or other toll-free numbers should be used only
 when there is no charge to the consumer for the call itself and when there is no
 transfer from a toll-free number to a pay call.

 Promotions for response by using 900 numbers or any other type of pay-per-
 call programs should clearly and conspicuously disclose all charges for the call.
 A preamble at the beginning of the 900 or other pay-per-call program should
 include the nature of the service or program, charge per minute and the total
 estimated charge for the call, as well as the name, address and telephone
 number of the sponsor. The caller should be given the option to disconnect the
 call at any time during the preamble without incurring any charge. The 900
 number or other pay-per-call should only use equipment that ceases
 accumulating time and charges immediately upon disconnection by the caller.

                                               91
                                                                                         Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 93 of 98 PageID 215


 Comment:
 •   This article reflects federal law and regulations on how you have to operate if you use pay-per-
     call promotions. Regulations were put into place several years ago to stop problem situations, for
     example, consumers running up huge bills for calls they thought were free (800 number calls
     rolling into pay calls), or being misled about how much the calls would cost.
 •   The sponsor, address and telephone number also need to be disclosed because of problems with
     seemingly free calls that were actually international.

 Questions to Ask:
 •   If you operate a pay-per-call number, have you made disclosure of the total price - or price per
     minute - easy for consumers to find, read and understand?
 •   Are all costs and other necessary information disclosed in the preamble part of the message?
 •   Can the caller hang up during the preamble and not be charged for the call?


 DISCLOSURE AND TACTICS

 Article #52
 Prior to asking consumers for payment authorization, telephone marketers
 should disclose the cost of the merchandise or service and all terms and
 conditions, including payment plans, whether or not there is a no refund or a
 no cancellation policy in place, limitations, and the amount or existence of any
 extra changes such as shipping and handling and insurance. At no time should
 high pressure tactics be utilized.
 Comment:
 •   Telling consumers they have to make an immediate decision to buy is one example of "high
     pressure." Consumers need to understand an offer and have the opportunity to check it out to
     their satisfaction before making a financial commitment.
 •   Although these guidelines generally apply to consumers, it is recommended that you honor them
     when marketing to businesses also. DMA, for instance, has received complaints from business
     people citing high pressure tactics from investment sellers who used misleading tactics to reach
     them.
 •   Some states have enacted "no rebuttal" provisions for telemarketers. It is essential to be aware of
     and follow such restrictions.
 •   See also Article #12 - Advance Consent Marketing - concerning disclosures to be made during
     telephone solicitations.

 Questions to Ask:
 •   Are your telephone reps trained to disclose all important information to consumers before they
     ask for payment?
 •   Are your telephone reps trained to know when not to pursue the call at hand, and to courteously
     end the call?




                                                 92
                                                                                           Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 94 of 98 PageID 216



 Fundraising
 This section, which contains only one article, is in regard to
 nonprofit organizations, a significant sector of the
 Association’s membership. This article is in addition to the
 other applicable guidelines and the Commitment to
 Consumer Choice.
 Article #53
 In addition to compliance with these guidelines, fundraisers and
 other charitable solicitors should, whenever requested by donors or
 potential donors, provide financial information regarding use of
 funds.

 Comment:
 •   Consumers want to feel assured that their charitable contributions will be used wisely and as
     represented, so you should freely give them the needed financial information that will help with
     their decision to give.
 •   Other specific questions concerning nonprofits can be addressed to DMA's subsidiary, the
     Nonprofit Federation, at nonprofitfederation@the-dma.org.

 Questions to Ask:
 •   Do you have a prepared financial information sheet ready to be sent to inquirers?
 •   Do you cooperate with the Better Business Bureaus Wise Giving Alliance and other such
     organizations, in terms of providing information to them when they request, so that a publicly
     available report on your organization can be prepared?


 Laws, Codes, and Regulations
 This last section of the guidelines also contains only one
 article. Obviously, marketers should be in compliance with
 all applicable laws, codes and regulations. This guide has
 referenced many federal laws and rules that are essential for
 marketers to know about and follow. It should be noted that
 all federal laws referenced are U.S. laws, relevant only to the
 U.S. marketplace. It is strongly recommended that legal
 counsel be consulted to ensure your promotions respect
 federal and state limitations. And, if you market
                                                93
                                                                                          Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 95 of 98 PageID 217


 internationally, you need to make sure you are in compliance
 with relevant laws of those countries. Finally, it is hoped that
 adherence to these self-regulatory principles will go a long
 way toward lessening the possibility of even more regulations
 in the future.
 Article #54
 Direct marketers should operate in accordance with laws and
 regulations of the United States Postal Service, the Federal Trade
 Commission, the Federal Communications Commission, the
 Federal Reserve Board, and other applicable federal, state and local
 laws governing advertising, marketing practices and the transaction
 of business.

 Comment:
     •   Throughout these examples, several laws and regulations have been referenced, such as the
         Mail or Telephone Order Merchandise Rule, the Telephone Consumer Protection Act, the Telemarketing
         Sales Rule, the Children’s Online Privacy Protection Act and CAN-SPAM.
     •   There are others as well, such as the Textile and Wool Acts, which requires your catalog to
         clearly disclose for any wool or textile product that the article is made in the USA, imported
         or both. (It is not enough to state generally that “all products are either made in America or
         imported.”)
     •   Online marketing is subject to many of the same rules as other ways of marketing direct.
         Many consumers are still waiting and debating the benefits of transacting business in this
         relatively new medium; as their trust and confidence builds, the market will continue to
         grow.
     •   Laws and rules must, of course, be followed for consumer protection and to avoid legal
         actions being taken against your company, but ethics guidelines often go even further and
         should be the higher standard to reach for when striving to do the right thing.
     •   Refer to: www.dmaresponsibility.org for a listing of various guides and fact sheets
         developed to explain important regulations.

 Questions to Ask:
 •   Do your company’s promotions, policies and practices receive regular review by legal counsel to
     ensure that all legal requirements are followed?
 •   Do you maintain resource information on essential regulations?
 •   Do you have systems and procedures for making sure your information is up-to-date?
 •   Do you regularly train staff regarding advertising and marketing regulations they need to be
     familiar with?
 •   Do your online sites post relevant consumer protection information, both your own customer
     service policies and compliance with federal regulations; and do you provide links or references
     to other sites with consumer protection information?




                                                   94
                                                                                               Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 96 of 98 PageID 218


 OTHER DMA RESOURCES
 For more complete information on resources, see www.dmaresponsibility.org.

 • Commitment to Consumer Choice Member Compliance Guide and other CCC materials
   (www.DMACCC.org)
 • DMA Preference Services Subscriber Information
 • DMA’s consumer website: www.DMAchoice.org
 • Privacy Policy Generators
 • Environmental Resources and Generator (The “Green 15”)
 • E-Commerce Integrity Resource Center
 • Reports on Ethics Committee Findings
 • Information Security: Safeguarding Personal Data in Your Care

 DMA can also provide your organization with information on many federal laws and
 regulations affecting direct marketers, including:

 •   Mail or Telephone Order Merchandise Rule
 •   Telemarketing Sales Rule
 •   Telephone Consumer Protection Act
 •   Children's Online Privacy Protection Rule
 •   Do's and Don'ts - Sweepstakes for Marketers

 The U.S. Postal Service’s Fighting Mail Order Fraud and Theft; Best Practices for the Mail
 Order Industry Reference Guide is also available, as well as a variety of consumer education
 brochures. Contact the Department of Corporate & Social Responsibility in
 Washington, D.C. at ethics@the-dma.org for more information.




                                            95
                                                                                  Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 97 of 98 PageID 219


 DMA’S DEPARTMENT OF CORPORATE & SOCIAL
 RESPONSIBILITY
 In its continuing efforts to improve the practices of direct marketing and the
 marketer’s relationship with customers, DMA sponsors several activities in its
 Department of Corporate & Social Responsibility.

 • Ethical guidelines are maintained, updated periodically, and distributed to the
   direct marketing community.
 • The Committee on Ethical Business Practice investigates and examines
   promotions and practices made throughout the direct marketing community that
   are brought to its attention.
 • The Ethics Policy Committee revises the guidelines as needed, and initiates
   programs and projects directed toward improved ethical awareness in the direct
   marketing area.
 • The Committee on the Environment and Social Responsibility is dedicated to
   environmental issues, and educating consumers about the “electronic highway.”
 • The Commitment to Consumer Choice (www.DMACCC.org) reflects DMA’s continued
   emphasis on empowering consumers and strengthening their trust with the direct
   marketing community.
 • “Dialogue” meetings between direct marketing professionals and consumer affairs
   and regulatory representatives facilitate increased communication between direct
   marketers and their customers.
 • DMAchoice offers consumers assistance in managing their marketing preferences,
   and provides consumer education on a number of topics.

 For additional information, contact DMA’s Washington D.C. office.

                          Direct Marketing Association
                          1615 L Street, NW; Suite 1100
                         Washington, D.C. 20036-5624
                              Phone: 202-955-5030
                               Fax: 202-995-0085
                         www.dmaresponsibility.org
                         e-mail: ethics@the-dma.org




                                         96
                                                                             Exhibit C
Case 3:21-cv-00781-MMH-PDB Document 1-3 Filed 08/13/21 Page 98 of 98 PageID 220




                                                                    Exhibit C
